Exhibit 10.l
 
CONFIDENTIAL TREATMENT REQUESTED.
CONFIDENTIAL PORTIONS OF THIS
DOCUMENT HAVE BEEN REDACTED
AND HAVE BEEN SEPARATELY
FILED WITH THE COMMISSION.


EXECUTION COPY
 
 

 
AMENDED AND RESTATED






FIELD SERVICES AGREEMENT




between




TXU ELECTRIC DELIVERY COMPANY




and




INFRASTRUX ENERGY SERVICES GROUP LP








Dated June 24, 2006






TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23





EXECUTION COPY

 
AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 

 
FIELD SERVICES AGREEMENT




This Field Services Agreement (this “Services Agreement”) is entered into
effective June 24, 2006 (the “Services Agreement Effective Date”) by and between
TXU ELECTRIC DELIVERY COMPANY, a Texas corporation having a principal place of
business at Lincoln Plaza, 500 N. Akard Street, Dallas, Texas 75201 (“TXUED”),
and INFRASTRUX ENERGY SERVICES GROUP LP, a Delaware limited partnership having a
principal place of business at 115 W. 7th Street, Fort Worth, Texas 76101
(“Vendor”).
 
WHEREAS, simultaneously with entering into this Services Agreement, TXUED and
Vendor have entered into the Master Agreement which establishes the overall
contractual framework for TXUED’s and Vendor’s relationship and sets forth terms
and conditions that apply to all Services provided by Vendor; and
 
WHEREAS, TXUED desires to procure from Vendor, and Vendor desires to provide to
TXUED, the field services described in this Services Agreement, on the
additional terms and conditions specified herein.
 
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, TXUED and Vendor (collectively, the “Parties”
and each, a “Party”) hereby agree as follows:
 
 
BACKGROUND AND CONDITIONS

1.1
TXUED desires that certain field services presently performed and managed by or
for TXUED, as each is described in this Services Agreement, be performed and
managed by Vendor.

 
1.2
If (a) the Closing Date (under and as defined in the Participation Agreement,
dated June 24, 2006, among InfrastruX Group, Inc., a Washington corporation, TXU
Asset Services Company LLC, a Delaware limited liability company, and (for
certain limited purposes only) TXU Electric Delivery Company, a Texas
corporation), has not occurred by December 31, 2006, as such date may be
extended by the Parties, or (b) the Participation Agreement terminates for any
reason prior to the Closing Date, then in either case this Services Agreement
shall automatically terminate without action by either Party and neither Party
shall have any liability to the other Party as a result of such termination.

 
2.
DEFINITIONS AND DOCUMENTS

 
2.1
Definitions. The terms used with initial capital letters in this Services
Agreement shall have the meanings ascribed to them in this Services Agreement,
Schedule A or in the Master Agreement.

 
2.2
Other Services Agreement Terms.


 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1



EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
 

 
(a)
This Services Agreement is a “Services Agreement” under and as defined in the
Master Agreement. References to Services Agreements in the Master Agreement and
the other Services Agreements shall include this Services Agreement.

 

 
(b)
The provisions of the Master Agreement are incorporated herein by reference.

 

 
(c)
In the event of a conflict between the Master Agreement and this Services
Agreement, the terms of the Master Agreement shall prevail. In the event of a
conflict between the Master Agreement and any Schedule hereto, the terms of the
Master Agreement shall prevail.

 

 
(d)
In the event of a conflict between this Services Agreement and any Schedule
hereto, the terms of this Services Agreement shall prevail.

 

 
(e)
All references to this Services Agreement shall include the Schedules and other
attachments to this Services Agreement, unless otherwise specified.

 
3.
TERM

 
3.1
Initial Services Agreement Term. The initial term of this Services Agreement
shall commence as of 12:00:01 a.m., Central Time, on the Services Agreement
Effective Date and continue until the later of (a) 11:59:59 p.m., Central Time,
on the tenth (10th) anniversary of the Services Agreement Commencement Date and
(b) such date as of which the aggregate amount specified in Section 1.2(c) of
the Master Agreement has been spent by TXUED, unless this Services Agreement is
terminated earlier as provided herein or in the Master Agreement, in which case
the initial term of this Services Agreement shall end at 11:59:59 p.m., Central
Time, on the effective date of such termination (the “Initial Services Agreement
Term”).
 

3.2
Extension. If TXUED desires to renew this Services Agreement after the Initial
Services Agreement Term or any Services Agreement Renewal Term, TXUED shall
provide written notice to Vendor of its desire to do so at least one hundred and
eighty (180) days prior to the expiration of the Initial Services Agreement Term
or the then current Services Agreement Renewal Term. Unless Vendor notifies
TXUED within fifteen (15) days of receipt of such notice that Vendor does not
desire to renew this Services Agreement, the Parties shall thereafter negotiate
in good faith with respect to the terms and conditions upon which the Parties
may renew this Services Agreement and thereafter execute such renewal (each, a
“Services Agreement Renewal Term”). In the event the Parties are unable to reach
agreement and execute such renewal at least one-hundred twenty (120) days prior
to the expiration of the Initial Services Agreement Term or the then current
Services Agreement Renewal Term, TXUED may, at its sole option, by delivery of
notice to Vendor at least ninety (90) days prior to the expiration of the
Initial Services Agreement Term or the then current Services Agreement Renewal
Term, extend the Initial Services Agreement Term or the then current Services
Agreement Renewal Term for one (1) additional period of up to twelve (12) months
(the exact period of which shall be specified in TXUED’s notice of extension) on
terms and conditions then in effect. The Initial Services Agreement Term and the
Services Agreement Renewal Terms, if any, are collectively referred to as the
“Services Agreement Term”.
 

 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
2

EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
 
4.
SERVICES

 
4.1
Overview. In addition to the Services described in the Master Agreement, for
purposes of this Services Agreement the Services shall include the following, as
they may be supplemented, enhanced, modified or replaced in accordance with the
terms of the Master Agreement and this Services Agreement:
 

 

 
(a)
the Services set forth in this Services Agreement (including in Schedule E),
which include the following:
 

 

 
(i)
the Transition Services, as described in Section 4.2 and Schedule B;




 
(ii)
the Transformation Services, as described in Section 4.2 and Schedule S;
 

 
(iii)
the Termination Assistance Services, as described in Section 4.3 and Schedule I;
and
 

 
(iv)
unless otherwise agreed by the Parties, the services, functions and
responsibilities (y) specified in or reasonably inferable from the TXUED 2004
Base Case, if any, attached to this Services Agreement and/or (z) performed
during the twelve (12) months preceding the Services Agreement Effective Date by
TXUED Affected Personnel as reasonably demonstrated by TXUED, or upon TXUED’s
request, demonstrated by the Transitioned Employees acting in good faith.




 
(b)
TXUED may identify new or additional work activities to be performed by Vendor
(including work activities that would otherwise be treated as New Services) or
reprioritize or reset the schedule for existing work activities to be performed
by Vendor. Vendor shall use commercially reasonable efforts to perform such work
activities without impacting the established schedule for other tasks or the
performance of the Services, including in accordance with the Service Levels.
Subject to the Change Control Process, if it is not possible to avoid such an
impact, Vendor shall notify TXUED of the anticipated impact and the amount of
any additional Charges applicable to such work activities in accordance with the
applicable rates set forth in Exhibit 11, and obtain TXUED’s consent prior to
proceeding with such work activities. Vendor shall not begin performing any such
work activities until the TXUED Service Delivery Executive has provided Vendor
with authorization to perform such work activities. TXUED, in its sole
discretion, may forego or delay such work activities or temporarily adjust the
work to be performed by Vendor, the schedules associated therewith or the
Service Levels to permit the performance by Vendor of such work activities.


 
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
3

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
4.2
Transition Services and Transformation Services.
 

 
(a)
Transition. During the Transition Period, Vendor shall perform the Transition
Services and provide the deliverables in accordance with the terms and
conditions set forth in the Transition Plan. If any services, functions or
responsibilities not specifically described in the Transition Plan are an
inherent or necessary part of the Transition Services, they shall be deemed to
be included within the scope of the Transition Services to be delivered, as if
such services, functions or responsibilities were specifically described in the
Transition Plan. During the Transition Period, TXUED will only be required to
perform those tasks which are designated to be TXUED’s responsibility in the
Transition Plan. Unless otherwise agreed, TXUED shall not incur any charges,
fees or expenses payable to Vendor or third parties in connection with the
Transition Services, other than those charges, fees and expenses specified in
Section 10.1(e) of the Master Agreement and those incurred by TXUED in
connection with its performance of tasks designated in the Transition Plan as
TXUED’s responsibility.




 
(b)
Transition Plan. The initial Transition Plan is attached to this Services
Agreement as Schedule B. No later than thirty (30) days following the Services
Agreement Effective Date, Vendor shall prepare and deliver to TXUED a detailed
Transition Plan. The proposed detailed Transition Plan shall describe in greater
detail the specific transition activities to be performed by Vendor, and, unless
otherwise agreed by TXUED, shall be consistent in all material respects with the
initial Transition Plan, including the activities, deliverables and Transition
Milestones described therein. The Parties shall work collaboratively to revise
and finalize the Transition Plan. Vendor shall address and resolve any questions
or concerns TXUED may have as to any aspect of the proposed detailed Transition
Plan and incorporate any modifications, additions or deletions into such
Transition Plan reasonably requested by TXUED. The Transition Plan shall be
subject to mutual agreement of the Parties. When agreed upon by the Parties, the
detailed Transition Plan shall be appended to and incorporated in this Services
Agreement as Schedule B.1.
 

 
(c)
Content of Transition Plan. The detailed Transition Plan shall identify, among
other things, (i) the transition activities to be performed by Vendor and the
significant components and subcomponents of each such activity, (ii) the
deliverables to be completed by Vendor, (iii) the date(s) by which each such
activity or deliverable is to be completed (the “Transition Milestones”), (iv) a
process and set of standards acceptable to the Parties to which Vendor will
adhere in the performance of the Transition Services and that will enable the
Parties to determine whether Vendor has successfully completed the transition
and the activities and deliverables associated with each Transition Milestone;
provided, however, that to the extent the Transition Plan does not contain any
such criteria for any given Transition Milestone, then successful completion of
such Transition Milestone shall be subject to approval by TXUED, such approval
not to be unreasonably withheld or delayed under the circumstances, (v) a
process for TXUED to delay Vendor from proceeding with any part of the
transition, either current or future plans, or to alter the timing for
implementation, with appropriate modifications of Transition Milestones (if
necessary), of parts of the Services if TXUED determines that any part of the
transition poses a risk or hazard to TXUED’s business interests, (vi) the
contingency or risk mitigation strategies to be employed by Vendor in the event
of disruption or delay, (vii) any transition responsibilities to be performed or
transition resources to be provided by TXUED and (viii) a detailed work plan
identifying the specific transition activities to be performed by Vendor
Personnel (at the individual or team level, as appropriate) on a weekly basis
during the Transition Period.


 
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
4

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
 
 

 
(d)
Performance. Vendor and TXUED shall perform the Transition Services described in
the Transition Plan in accordance with the Transition Milestones. Vendor shall
use commercially reasonable efforts to provide all cooperation and assistance
reasonably required or requested by TXUED in connection with TXUED’s evaluation
or testing of the deliverables set forth in the Transition Plan. Vendor shall
perform the Transition Services in a professional and workmanlike manner that,
except as may be expressly provided otherwise in the Transition Plan, will not
(i) materially adversely impact the business or operations of TXUED, (ii)
materially degrade the Services then being received by TXUED, or (iii)
materially interfere with the ability of TXUED to obtain the Services, except as
may be otherwise provided in the Transition Plan. Prior to undertaking any
transition activity, Vendor shall discuss with TXUED all TXUED-specific material
risks known to Vendor and shall not proceed with such activity until TXUED is
reasonably satisfied with the plans with regard to such risks. Vendor shall
identify and resolve, with TXUED’s reasonable assistance, any problems that may
impede or delay the timely completion of each task in the Transition Plan that
is Vendor’s responsibility and shall use commercially reasonable efforts to
assist TXUED with the resolution of any problems that may impede or delay the
timely completion of each task in the Transition Plan that is TXUED’s
responsibility. The transition and the activities and deliverables associated
with individual Transition Milestones shall be deemed complete if they
successfully meet the measurable success criteria identified in the Transition
Plan; provided, however, that to the extent the Transition Plan does not contain
any such criteria for any given Transition Milestone, then successful completion
of the transition and the activities and deliverables associated with individual
Transition Milestones shall be subject to approval by TXUED, such approval not
to be unreasonably withheld.




 
(e)
Reports/Meetings. Vendor shall meet with TXUED, as reasonably requested by
TXUED, to report on its progress in performing its responsibilities and meeting
the timetable set forth in the Transition Plan. Vendor also shall provide
written reports to TXUED regarding such matters, and shall provide oral reports,
each as reasonably requested by TXUED. Promptly upon receiving any information
indicating that Vendor may not perform its responsibilities or meet the
timetable set forth in the Transition Plan, Vendor shall notify TXUED in writing
of material delays and shall identify for TXUED’s consideration and approval
specific measures to address such delay and mitigate the risks associated
therewith.


 
 
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
5

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 

 
(f)
Reserved.




 
(g)
Transformation. During the period that commences on the Services Agreement
Commencement Date and expires 11:59:59 p.m., Central Time, on the date specified
for the completion of the Transformation Services as specified in the
Transformation Plan, unless expressly extended in writing by TXUED (the
“Transformation Period”), Vendor shall perform the Transformation Services and
provide the deliverables in accordance with the terms and conditions set forth
in the Transformation Plan. If any services, functions or responsibilities not
specifically described in the Transformation Plan are an inherent or necessary
part of the Transformation Services, they shall be deemed to be included within
the scope of the Transformation Services to be delivered, as if such services,
functions or responsibilities were specifically described in the Transformation
Plan. During the Transformation Period, TXUED will only be required to perform
those tasks which are designated to be TXUED’s responsibility in the
Transformation Plan. Unless otherwise agreed, TXUED shall not incur any charges,
fees or expenses payable to Vendor or third parties in connection with the
Transformation Services, other than those incurred by TXUED in connection with
its performance of tasks designated in the Transformation Plan as TXUED’s
responsibility.




 
(h)
Transformation Plan. The initial Transformation Plan is attached to this
Services Agreement as Schedule S. During the sixty (60) days immediately
following the Services Agreement Commencement Date, Vendor shall prepare and
deliver to TXUED a detailed Transformation Plan. The proposed detailed
Transformation Plan shall describe in greater detail the specific transformation
activities to be performed by Vendor, but, unless otherwise agreed by TXUED,
shall be consistent in all material respects with the initial Transformation
Plan including the activities, deliverables and Transformation Milestones
described therein. The Parties shall work collaboratively to revise and finalize
the Transformation Plan. Vendor shall address and resolve any questions or
concerns TXUED may have as to any aspect of the proposed detailed Transformation
Plan and incorporate any modifications, additions or deletions to such
Transformation Plan reasonably requested by TXUED. The Transformation Plan shall
be subject to mutual agreement of the Parties. When agreed upon by the Parties,
the detailed Transformation Plan shall be appended to and incorporated in this
Services Agreement as Schedule S.1.

 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23 
 
6

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 

 
(i)
Content of Transformation Plan. The detailed Transformation Plan shall identify,
among other things, (i) the transformation activities to be performed by Vendor
and the significant components and subcomponents of each such activity, (ii) the
deliverables to be completed by Vendor, (iii) the anticipated date(s) by which
each such activity or deliverable is to be completed (the “Transformation
Milestones”), (iv) a process and set of standards acceptable to the Parties to
which Vendor will adhere in the performance of the Transformation Services and
that will enable the Parties to determine whether Vendor has successfully
completed the transformation and the activities and deliverables associated with
each Transformation Milestone; provided, however, that to the extent the
Transformation Plan does not contain any such criteria for any given
Transformation Milestone, then successful completion of such Transformation
Milestone shall be subject to approval by TXUED, such approval not to be
unreasonably withheld or delayed under the circumstances, (v) a process for
TXUED to delay Vendor from proceeding with any part of the transformation,
either current or future plans, or to alter the timing for implementation, with
appropriate modifications of Transformation Milestones (if necessary), of parts
of the Services if TXUED determines that any part of the transformation poses a
risk or hazard to TXUED’s business interests, (vi) the contingency or risk
mitigation strategies to be employed by Vendor in the event of disruption or
delay, (vii) any transformation responsibilities to be performed or
transformation resources to be provided by TXUED and (viii) a detailed work plan
identifying the specific transformation activities to be performed by Vendor
Personnel during the Transformation Period at the individual or team level and
on such periodic basis as agreed upon by the Parties, in each case as
appropriate.




 
(j)
Performance. Vendor and TXUED shall perform the Transformation Services
described in the Transformation Plan in accordance with the Transformation
Milestones. Vendor shall use commercially reasonable efforts to provide all
cooperation and assistance reasonably required or requested by TXUED in
connection with TXUED’s evaluation or testing of the deliverables set forth in
the Transformation Plan. Vendor shall perform the Transformation Services in a
professional and workmanlike manner that, except as may be expressly provided
otherwise in the Transformation Plan, will not (i) materially adversely impact
the business or operations of TXUED, (ii) materially degrade the Services then
being received by TXUED or (iii) materially interfere with the ability of TXUED
to obtain the Services, except as may be otherwise provided in the
Transformation Plan. Prior to undertaking any transformation activity, Vendor
shall discuss with TXUED all TXUED-specific material risks known to Vendor and
shall not proceed with such activity until TXUED is reasonably satisfied with
the plans with regard to such risks. Vendor shall identify and resolve, with
TXUED’s reasonable assistance, any problems that may impede or delay the timely
completion of each task in the Transformation Plan that is Vendor’s
responsibility and shall use commercially reasonable efforts to assist TXUED
with the resolution of any problems that may impede or delay the timely
completion of each task in the Transformation Plan that is TXUED’s
responsibility. The transformation and the activities and deliverables
associated with individual Transformation Milestones shall be deemed complete if
they successfully meet the measurable success criteria identified in the
Transformation Plan; provided, however, that to the extent the Transformation
Plan does not contain any such criteria for any given Transformation Milestone,
then successful completion of the transformation and the activities and
deliverables associated with individual Transformation Milestones shall be
subject to approval by TXUED, such approval not to be unreasonably withheld.

 
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23  
7

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 

 
(k)
Reports/Meetings. Vendor shall meet with TXUED, as reasonably requested by
TXUED, to report on its progress in performing its responsibilities and meeting
the timetable set forth in the Transformation Plan. Vendor also shall provide
written reports to TXUED regarding such matters, and shall provide oral reports,
each as reasonably requested by TXUED. Promptly upon receiving any information
indicating that Vendor may not perform its responsibilities or meet the
timetable set forth in the Transformation Plan, Vendor shall notify TXUED in
writing of material delays and shall identify for TXUED’s consideration and
approval specific measures to address such delay and mitigate the risks
associated therewith.
 

4.3
Termination Assistance Services. Upon notice in accordance with Section 4.2(b)
of the Master Agreement, clauses (a) through (d) of this Section shall apply.

 

 
(a)
General.




 
(i)
Scope. For purposes of this Services Agreement, Termination Assistance Services
shall include the Termination Assistance Services described in this Section 4.3
as well as Schedule I.




 
(ii)
General Support. Vendor shall provide TXUED with a written termination
assistance plan describing the Termination Assistance Services to be provided to
TXUED (a “Termination Assistance Plan”). Such Termination Assistance Plan shall
be subject to mutual agreement by the Parties, and shall describe, among other
subjects, the obligations and responsibilities of each of Vendor and TXUED,
including Vendor’s obligation to (A) continue to provide the Services in effect
immediately prior to the commencement of Termination Assistance Services, until
such time as the Services are transitioned from Vendor to TXUED or to TXUED’s
designee(s) (subject to Section 4.2(d) of the Master Agreement), (B) develop
facilities planning, systems planning, human resources planning and other
planning necessary to effect the transition, (C) perform consulting services as
requested to assist in implementing the Termination Assistance Plan, (D) train
personnel designated by TXUED in the use of any Resources used in connection
with the provision of the Services that will be transitioned to TXUED or its
designee, (E) catalog all Resources, TXUED Data and Third Party Contracts
necessary to provide the Services, (F) analyze and report on any requirements
needed for the TXUED Data and the Software necessary to provide the Services,
(G) assist in the execution of a parallel operation, data migration and testing
process until the transition to TXUED has been successfully completed, (H)
create and provide copies of the TXUED Data in the format and on the media
reasonably requested by TXUED, (I) provide a complete and up-to-date electronic
copy of the Policy and Procedures Manual in the format and on the media
reasonably requested by TXUED and (J) provide other business process assistance
as requested by TXUED.

 
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23  
8



EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
 
 

 
(iii)
Fees for Termination Assistance Services. TXUED shall pay Vendor for Termination
Assistance Services as set forth in Exhibit 11 to the Master Agreement.




 
(iv)
Asset Maintenance. Vendor shall maintain all assets necessary to perform the
Services during the term of this Services Agreement.




 
(b)
Rights Upon Expiration or any Termination. Upon TXUED’s request:




 
(i)
Upon completion of the Termination Assistance Services with respect to any
Vendor Owned Materials that are not generally available and are necessary to
provide the Services and not otherwise sold to TXUED in accordance with clause
(iv) below (excluding labor, CableCure® Technology, the Vendor ERP System and
off-the-shelf Materials that are generally commercially available), Vendor
shall, and shall cause Vendor’s Affiliates to, deliver to TXUED or its
designee(s) a copy of such Vendor Owned Materials and related documentation in
the form in use to provide the Services, and TXUED shall have the rights
described in Section 12.2(c) in respect of such Vendor Owned Materials for a fee
reflecting the fair market value of the license, as shall be determined by an
agreed-upon appraisal. Commencing upon the completion of the Termination
Assistance Services, Vendor shall, and shall cause Vendor’s Affiliates to, offer
TXUED and its designee(s) maintenance, support and other services for such
Vendor Owned Materials on reasonable commercial terms and conditions for a term
not to exceed two (2) years and for reasonable fees and charges. 




 
(ii)
Upon completion of the Termination Assistance Services, with respect to all
Vendor Licensed Materials that are not generally available and are necessary to
provide the Services and not otherwise transferred or assigned to TXUED in
accordance with clause (iii) below (excluding labor, CableCure® Technology, the
Vendor ERP System and off-the-shelf Materials that are generally commercially
available), Vendor shall, and shall cause Vendor’s Affiliates to, to the extent
permitted under Vendor’s agreements with third parties that are not Vendor’s
Affiliates, deliver to TXUED or its designee(s) a copy of such Vendor Licensed
Materials (including source code) and related documentation in the form in use
to provide the Services, and TXUED shall have those rights described in Section
12.2(d) in respect of such Vendor Licensed Materials. Any such sublicense shall
be subject to the following:

 
 
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23  
9



EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
 

 
(1)
TXUED’s and its designee(s)’s use of such Vendor Licensed Materials shall be
subject to the license terms governing such Vendor Licensed Materials of which
TXUED is made aware;




 
(2)
TXUED shall be responsible for its designee’s failure to comply with such
license terms; and




 
(3)
TXUED agrees, under and in accordance with Section 15.4 of the Master Agreement,
to indemnify, defend and hold harmless Vendor, Vendor’s Affiliates and their
officers, directors, employees, agents, representatives, successors and assigns
from and against any and all Losses due to third party claims arising from or in
connection with violation of such license terms by TXUED or its designee(s).



Commencing upon the completion of the Termination Assistance Services, Vendor
shall, and shall cause Vendor’s Affiliates to, at TXUED’s or its designee(s)’
option and expense, use commercially reasonable efforts to arrange for
maintenance, support and other services to continue to be available to TXUED and
its designee(s) for a reasonable term (to the extent it has been available to
Vendor or Vendor’s Affiliates) in respect of Vendor Licensed Materials that are
sublicensed by Vendor to TXUED or its designees.



 
(iii)
Upon completion of the Termination Assistance Services, with respect to any
Third Party Contracts for (A) any Vendor Licensed Materials (excluding labor,
CableCure® Technology, the Vendor ERP System and off-the-shelf Materials that
are generally commercially available), (B) any third party services and (C) any
Vendor Licensed Resources (excluding labor, CableCure® Technology, the Vendor
ERP System and off-the-shelf Resources that are generally commercially
available), in each case which are necessary to provide and are being used
solely to provide the Services to TXUED, Vendor shall, and shall cause Vendor’s
Affiliates to, (X) deliver to TXUED or its designee(s) such Vendor Licensed
Materials (including source code) and such Vendor Licensed Resources (and any
related documentation) in the form in use to provide the Services and (Y)
transfer or assign such Third Party Contracts to TXUED or its designee(s) to the
extent such rights were obtained under Section 12.2(d) or Section 12.2(e), as
applicable. Commencing upon the completion of the Termination Assistance
Services, Vendor shall, and shall cause Vendor’s Affiliates to, at TXUED’s or
its designee(s)’ option and expense, use commercially reasonable efforts to
arrange for maintenance, support and other services to continue to be available
to TXUED and its designee(s) for a reasonable term (to the extent it has been
available to Vendor or Vendor’s Affiliates) in respect of such Vendor Licensed
Materials and Resources.

 
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23  
10



EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
 

 
(iv)
Upon completion of the Termination Assistance Services, with respect to Vendor
Owned Resources (excluding labor, CableCure® Technology, the Vendor ERP System
and off-the-shelf Resources that are generally commercially available, but
including other Vendor Owned Materials) which are not generally available and
are necessary to provide and being used solely to provide the Services to TXUED,
Vendor shall, and shall cause Vendor’s Affiliates to, (A) deliver to TXUED or
its designee(s) such Vendor Owned Resources and any related documentation in the
form in use to provide the Services, and (B) sell to TXUED or its designee(s)
such Vendor Owned Resources, free and clear of all liens, security interests or
other encumbrances. The sale of such Vendor Owned Resources shall be at fair
market value, as shall be determined by an agreed-upon appraisal. Commencing
upon the completion of the Termination Assistance Services, Vendor shall, and
shall cause Vendor’s Affiliates to, offer TXUED and its designee(s) maintenance,
support and other services for any Vendor Owned Materials comprising such Vendor
Owned Resources on reasonable commercial terms and conditions for a term not to
exceed two (2) years and for reasonable fees and charges. In addition, Vendor
shall, and shall cause Vendor’s Affiliates to, at TXUED’s or TXUED’s
designee(s)’ option and expense, use commercially reasonable efforts to arrange
for maintenance, support and other services to continue to be available to TXUED
and its designee(s) for a reasonable term (to the extent it has been available
to Vendor or Vendor’s Affiliates) in respect of all other Vendor Owned Resources
that are sold to TXUED.




 
(v)
In the event that the Master Agreement or this Services Agreement is terminated
by TXUED for Vendor’s breach (including any termination by TXUED under Section
18.1(a) of the Master Agreement or Section 14.1(a) of this Services Agreement),
then Vendor (not TXUED) shall pay any transfer, assignment, switching,
termination or other fees or costs in connection with (A) the transfer or
assignment of any Third Party Contracts under Section 4.3(b)(iii) and (B) the
procurement of any new licenses under Section 4.3(b)(ii), provided the rights
granted under such new licenses are of the same scope as the rights granted to
Vendor under its original license.

 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23  
11

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 

 
(c)
Hiring of Vendor Personnel. Upon TXUED’s request, with respect to the Vendor
Personnel performing the applicable Termination Assistance Services, Vendor
shall not terminate (except for Cause, as such term is defined in Exhibit 2 to
the Master Agreement), reassign or otherwise remove from TXUED’s account any
such Vendor Personnel until after the end of the applicable Termination
Assistance Services period. Notwithstanding Section 19.16 of the Master
Agreement, upon TXUED’s request, with respect to the Vendor Personnel the
primary responsibilities of which involve performing the applicable Termination
Assistance Services but excluding any such vendor personnel who were employees
of InfrastruX Group, Inc. or any of its Affiliates immediately prior to the
Services Agreement Effective Date (the “Affected Vendor Personnel”), Vendor
shall not (i) terminate (except for Cause, as such term is defined in Exhibit 2
to the Master Agreement), reassign or otherwise remove from TXUED’s account any
Affected Vendor Personnel until after the end of the applicable Termination
Assistance Services period and (ii) to the extent not prohibited by Law: (A)
provide TXUED with each Affected Vendor Personnel’s name, position and title and
a description of job responsibilities and compensation package; (B) provide
TXUED and its designee(s) full access to such Affected Vendor Personnel; and (C)
allow TXUED and its designee(s) to meet with, solicit and hire such Affected
Vendor Personnel without interference (including counter-offers) from Vendor or
Vendor’s Affiliates. Vendor shall, and shall cause Vendor’s Affiliates to, waive
its rights, if any, under contracts with such personnel restricting the ability
of such personnel to be recruited or hired by TXUED (including waiving any right
to restrict such personnel via non-compete agreements or other contractual
means). TXUED shall conduct the above-described hiring activity in a manner that
is not unnecessarily disruptive of the performance by Vendor of its obligations
under this Services Agreement.




 
(d)
Termination Assistance Services Upon Partial Termination. If there is a partial
termination of this Services Agreement or a resourcing or insourcing of any
Services under this Services Agreement (to the extent expressly permitted by
this Agreement), then Sections 4.2(a), 4.2(b) and 4.2(c) shall apply only with
respect to the Services being so terminated, resourced or insourced and only to
the extent the applicable Resources, Materials, Third Party Contracts or Vendor
Personnel are not needed by Vendor to provide the remaining Services.

 
4.4
Use of Third Parties.

 

 
(a)
Vendor Cooperation. Vendor shall fully cooperate with and work in good faith
with TXUED or TXUED Third Party Contractors as described in Schedule E or
requested by TXUED. Such cooperation may include: (i) timely providing access to
any facilities being used to provide the Services, as necessary for TXUED
Personnel or TXUED Third Party Contractors to perform the work assigned to them,
provided that TXUED shall ensure that all TXUED Personnel and TXUED Third Party
Contractors comply with Vendor’s policies, rules and regulations applicable to
Vendor Facilities (including with respect to security, confidentiality and
regulatory issues) of which TXUED has been provided prior notice, (ii) timely
providing reasonable electronic and physical access to the business processes
and Resources (other than facilities) used by Vendor to provide the Services to
the extent necessary and appropriate for TXUED Personnel or TXUED Third Party
Contractors to perform the work assigned to them, provided that TXUED shall
ensure that all TXUED Personnel and TXUED Third Party Contractors comply with
Vendor’s policies, rules and regulations applicable to such business processes
and Resources (including with respect to security, confidentiality and
regulatory issues) of which TXUED has been provided prior notice, (iii) timely
providing written requirements, standards, policies or other documentation for
the business processes used by Vendor in connection with the Services or (iv)
any other cooperation or assistance reasonably necessary for TXUED Personnel or
TXUED Third Party Contractors to perform the work in question. TXUED Personnel
and TXUED Third Party Contractors shall, to the extent performing work on
Resources owned, licensed or leased by Vendor and used by Vendor to provide the
Services, comply with Vendor’s reasonable standards, methodologies and
procedures of which Vendor has provided TXUED with prior written notice.


 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
12



EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
 

 
(b)
Notice by Vendor. Vendor shall immediately notify TXUED when it becomes aware
that an act or omission of an TXUED Third Party Contractor will cause, or has
caused, a problem or delay in providing the Services, and shall use commercially
reasonable efforts to work with TXUED and the TXUED Third Party Contractor to
prevent or circumvent such problem or delay. Vendor shall cooperate with TXUED
and TXUED Third Party Contractors to resolve differences and conflicts arising
between the Services and other activities undertaken by TXUED or TXUED Third
Party Contractors.

 
4.5
Employee Transfers. The transitioning of TXUED’s employees to Vendor under this
Services Agreement shall be effected in accordance with Exhibit 2 to the Master
Agreement and Schedule M.

 
4.6
Operational and Financial Responsibility. The Parties shall comply with their
respective obligations in Schedule E.1.

 
5.
FACILITIES, ASSIGNED AGREEMENTS AND REQUIRED CONSENTS

 
5.1
TXUED Facilities.

 

 
(a)
Furniture, Fixtures and Equipment. Commencing on the Services Agreement
Effective Date and continuing for so long as Vendor requires the same for the
performance of the Services, Vendor may use the TXUED office furniture and
fixtures located as of the Services Agreement Effective Date in the portions of
the TXUED Facilities that Vendor is entitled to use pursuant to Section 6.1(b)
of the Master Agreement. Vendor shall be financially responsible for providing
all other office furniture and fixtures needed by Vendor or Vendor Personnel
(including Transitioned Employees) to provide the Services, and for all
Upgrades, replacements and additions to any office furniture or fixtures used by
Vendor to provide the Services; provided that any material Upgrades,
replacements and additions to any office furniture and fixtures at any TXUED
Facilities must be approved in advance by TXUED and meet TXUED’s then-current
standards; and provided further that Vendor may, if commercially reasonable,
purchase and use surplus TXUED furniture and fixtures to the extent
available. Vendor Personnel using TXUED Facilities will be accorded reasonable
access to the communications wiring in such facilities (including fiber, copper
and wall jacks, subject to Section 5.1(c)) and the use of certain shared office
equipment and services, such as photocopiers, local and long distance telephone
service for TXUED-related calls, telephone handsets, mail service, office
support service (e.g., janitorial), heat, light and air conditioning. Any office
furniture or office related equipment provided by Vendor, and all Upgrades,
replacements and additions to such office furniture or equipment, shall be owned
by Vendor and removed by Vendor upon Vendor no longer needing any TXUED Facility
for the provision of Services to TXUED (subject to TXUED’s rights in Section
6.1(d) of the Master Agreement).


 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
13

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 

 
(b)
Vendor’s Responsibilities Regarding TXUED’s Network. To the extent any Equipment
provided or used by Vendor or Vendor Personnel is connected directly to the
network(s) of TXUED, such Equipment shall be subject to (i) review in advance by
TXUED, (ii) in compliance with TXUED’s then current security policies,
architectures, standards, rules and procedures and (iii) in compliance with the
current Policy and Procedures Manual and the hardware and software
specifications in the Policy and Procedures Manual.

 

 
(c)
Employee Services. Subject to applicable security requirements, TXUED will
permit Vendor Personnel to use certain employee facilities (e.g., designated
parking facilities, cafeteria and common facilities) at the TXUED Facilities
that are generally made available to the employees and contractors of TXUED. The
employee facilities in question and the extent of Vendor Personnel’s permitted
use shall be specified in writing by TXUED and shall be subject to modification,
in TXUED’s sole discretion, upon advance notice as is reasonable under the
circumstances or required under applicable Law. Vendor Personnel will not be
permitted to use employee facilities designated by TXUED for the exclusive use
of certain TXUED employees and will not be entitled to the provision or
reimbursement of paid parking.

 
5.2
Vendor Facilities.




 
(a)
Furniture, Fixtures and Equipment. The office space and office furniture
provided by Vendor for the use of TXUED Personnel at Vendor Facilities will be
generally comparable to the then standard office space and office furniture
provided to similarly situated Vendor employees. TXUED shall be financially
responsible for providing all Upgrades, replacements and additions to such
office furniture or fixtures; provided that any material Upgrades, replacements
and additions to such office furniture and fixtures at any Vendor Facilities
must be approved in advance by Vendor and meet Vendor’s then current standards;
and provided further that TXUED may, if commercially reasonable, purchase and
use surplus Vendor furniture and fixtures to the extent available. TXUED
Personnel using Vendor Facilities will be accorded reasonable access to the
communications wiring in such facilities (including fiber, copper and wall
jacks, subject to Section 5.2(c)) and the use of certain shared office equipment
and services, such as photocopiers, local and long distance telephone service,
telephone handsets, mail service, office support service (e.g., janitorial),
heat, light and air conditioning. Any office furniture or office related
equipment provided by TXUED, and all Upgrades, replacements and additions to
such office furniture or equipment, shall be owned by TXUED and removed by TXUED
upon TXUED no longer occupying any Vendor Facility.

 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23  
14



EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 

 
(b)
TXUED’s Responsibilities Regarding Vendor’s Network. To the extent any Equipment
provided or used by TXUED or TXUED Personnel is connected directly to the
network(s) of Vendor, such Equipment shall be (i) subject to review in advance
by Vendor, (ii) in compliance with Vendor’s then current security policies,
architectures, standards, rules and procedures and (iii) in compliance with the
current Policy and Procedures Manual and the hardware and software
specifications in the Policy and Procedures Manual.




 
(c)
Employee Services. Subject to applicable security requirements, Vendor will
permit TXUED Personnel to use certain employee facilities (e.g., designated
parking facilities, cafeteria and common facilities) at the Vendor Facilities
that are generally made available to the employees and contractors of Vendor.
The employee facilities in question and the extent of TXUED Personnel’s
permitted use shall be specified in writing by Vendor and shall be subject to
modification, in Vendor’s sole discretion, upon advance notice as is reasonable
under the circumstances or required under applicable Law. TXUED Personnel will
not be permitted to use employee facilities designated by Vendor for the
exclusive use of certain Vendor employees and will not be entitled to the
provision or reimbursement of paid parking.

 
5.3
Reserved.

 
5.4
Assignment of Third Party Contracts. Upon the Services Agreement Commencement
Date, Vendor will assume operational and financial responsibility for the Third
Party Contracts set forth on Schedule F (collectively, the “Assigned
Agreements”), provided, however, that, except as otherwise licensed to Vendor
under this Services Agreement, such assignment shall not include any assignment
or transfer of any rights, title or interest in, to or under Resources acquired,
obtained, made, created, built, constructed or developed under such Assigned
Agreements prior to the date of such assignment and, as between the Parties,
TXUED hereby expressly reserves and retains such rights. Subject to TXUED
obtaining any TXUED Required Consents, the Assigned Agreements will be novated
or assigned to Vendor.

 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
15



EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
 
5.5
Managed Third Party Agreements.




 
(a)
Vendor shall manage, administer and maintain the Managed Third Party Agreements.
Vendor shall provide TXUED with reasonable notice of any renewal, termination or
cancellation dates and fees with respect to the Managed Third Party Agreements.
Vendor shall not renew, modify, terminate or cancel, or request or grant any
consents or waivers under, any Managed Third Party Agreements without the
consent of the TXUED Account Executive. Any Losses incurred by or obligations
imposed on TXUED in connection with (i) any such renewal, modification,
termination or cancellation of, or consent or waiver under, the Managed Third
Party Agreements, obtained or given without TXUED’s consent, or (ii) Vendor’s
failure to comply with the terms of the Managed Third Party Agreements shall be
paid or discharged, as applicable, by Vendor, except to the extent such Losses
are caused by TXUED.




 
(b)
Vendor shall (i) receive all invoices in respect of Managed Third Party
Agreements (“Managed Invoices”), (ii) review and correct any errors in any such
Managed Invoices in a timely manner and (iii) submit such Managed Invoices to
TXUED within a reasonable period of time prior to the due date or, if a discount
for payment is offered, the date on which TXUED may pay such Managed Invoice
with a discount. TXUED shall pay the Managed Invoices received and approved by
Vendor. TXUED shall only be responsible for payment of the Managed Invoices and
shall not be responsible to Vendor for any management, administration or
maintenance fees of Vendor in connection with the Managed Invoices. TXUED shall
be responsible for any late fees in respect of the Managed Invoices, provided
that Vendor submitted the applicable Managed Invoices to TXUED for payment
within a reasonable period of time prior to the date any such Managed Invoice is
due or the date on which TXUED may pay with a discount, but in no event later
than fifteen (15) days prior to the due date of such Managed Invoice. If Vendor
fails to submit a Managed Invoice to TXUED for payment in accordance with the
preceding sentence, Vendor shall be responsible for any discount not received or
any late fees in respect of such Managed Invoice.

 
5.6
Reserved.

 
5.7
Required Consents.




 
(a)
“Vendor Required Consents” shall mean all licenses, consents, permits,
approvals, authorizations and other actions that are necessary for Vendor to
provide the Services or which allow, among other things, (a) Vendor and Vendor
Personnel to use any third party services procured by Vendor to provide the
Services, (b) Vendor and Vendor Personnel the right to use any Resources in
connection with providing the Services, (c) TXUED and TXUED Personnel to
exercise their rights under this Services Agreement in respect of Vendor owned,
leased or licensed Resources and (d) Vendor to assign to TXUED the Work Product
paid for entirely by TXUED. Vendor shall be administratively and, except as
otherwise provided in this Services Agreement, financially responsible for
obtaining and maintaining all Vendor Required Consents (e.g., for any transfer
or Upgrade fees), and each Party shall be responsible for complying with all
Vendor Required Consents. TXUED will cooperate with Vendor in obtaining all
Vendor Required Consents.

 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
16

 


EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 



 
(b)
“TXUED Required Consents” shall mean all consents, permits, approvals,
authorizations and other actions that are necessary for TXUED to assign the
Assigned Agreements to Vendor and Vendor to manage and administer the Managed
Third Party Agreements in accordance with this Agreement or for Vendor to
exercise its rights under this Services Agreement in respect of TXUED owned,
leased or licensed Resources. TXUED shall be administratively and financially
responsible for obtaining and maintaining all TXUED Required Consents, and each
Party shall be responsible for complying with all TXUED Required Consents.
Vendor will cooperate with TXUED in obtaining all TXUED Required Consents.




 
(c)
If, despite using all reasonable efforts, TXUED is unable to obtain an TXUED
Required Consent or Vendor is unable to obtain a Vendor Required Consent, then,
unless and until such TXUED Required Consent or Vendor Required Consent is
obtained, Vendor shall use all reasonable efforts to determine and adopt,
subject to TXUED’s prior approval, such alternative approaches as are necessary
and sufficient to provide the Services without such TXUED Required Consent or
Vendor Required Consent, as applicable (including, with respect to any Assigned
Agreement, Vendor managing the agreement as a Managed Third Party Agreement, to
the extent contractually and legally possible). TXUED will be responsible for
the financial costs of such alternative approaches to the extent they arise from
TXUED’s failure to obtain any TXUED Required Consent, and Vendor will be
responsible for the financial costs of such alternative approaches to the extent
they arise from Vendor’s failure to obtain any Vendor Required Consent. If such
alternative approaches are required for a period longer than ninety (90) days
following the Services Agreement Effective Date, the Parties shall equitably
adjust the terms and reduce the Charges to reflect any additional costs being
incurred by either Party.

 
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
17

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
 
6.
SERVICE LEVELS

 
6.1
General.

 

 
(a)
Service Level Performance Standards. Beginning on the dates specified in
Schedule G, Vendor shall perform the Services so as to meet or exceed the
Service Levels as set forth in Schedule G. 

 

 
(b)
Multiple Service Levels. If more than one Service Level applies to any
particular obligation of Vendor, Vendor shall perform in accordance with the
most stringent of such Service Levels.

 
6.2
***

 
7.
RESERVED.

 
8.
VENDOR RESPONSIBILITIES.

 
8.1
Policy and Procedures Manual.

 

 
(a)
Delivery and Contents. Vendor shall deliver to TXUED for its review, comment and
approval (i) an outline of the topics to be addressed in the Policy and
Procedures Manual within ninety (90) days after the Services Agreement
Commencement Date, and (ii) a final draft of the Policy and Procedures Manual
within one hundred eighty (180) days after the Services Agreement Commencement
Date (the “Policy and Procedures Manual”). At a minimum, the Policy and
Procedures Manual shall include the following:

 

 
(i)
a detailed description of the Services and the manner in which each will be
performed by Vendor, including (A) documentation (including policies and
procedures, and disaster recovery plans) providing further details regarding
such Services, and (B) the specific activities to be undertaken by Vendor in
connection with each Service, including, where appropriate, the direction,
supervision, monitoring, staffing, reporting, planning and oversight activities
to be performed by Vendor under this Services Agreement;







***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
 

18
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT







 
(ii)
the procedures for TXUED/Vendor interaction and communication, including (A)
call lists, (B) procedures for and limits on direct communication by Vendor with
TXUED Personnel, (C) problem management and escalation procedures, (D) priority
procedures, (E) Acceptance testing and procedures, (F) quality assurance
procedures and checkpoint reviews and (G) annual and quarterly financial
objectives, budgets and performance goals; and




 
(iii)
practices and procedures addressing such other issues and matters as TXUED shall
reasonably require.

 

 
(b)
Revision and Maintenance. Vendor shall incorporate any reasonable comments or
suggestions of TXUED into the Policy and Procedures Manual and shall deliver a
final revised version to TXUED within thirty (30) days of its receipt of such
comments and suggestions for TXUED’s approval. The Policy and Procedures Manual
will be delivered and maintained by Vendor in hard copy and electronic formats
and will be accessible electronically by TXUED Personnel in a manner consistent
with TXUED’s security policies.

 

 
(c)
Compliance. Vendor shall perform the Services in accordance with TXUED’s then
current policies and procedures until the Policy and Procedures Manual is
finalized and agreed upon by the Parties. Thereafter, Vendor shall perform the
Services in accordance with the Policy and Procedures Manual, as may be amended.
In the event of a conflict between the provisions of this Services Agreement and
the Policy and Procedures Manual, the provisions of this Services Agreement
shall control unless the Parties expressly agree otherwise and such agreement is
set forth in the relevant portion of the Policy and Procedures Manual.

 

 
(d)
Modification and Updating. Subject to the Change Control Process, Vendor shall
modify and update the Policy and Procedures Manual to reflect changes in the
operations or procedures described therein and to comply with TXUED Rules and
TXUED Standards of which Vendor has been notified. Vendor shall make such
modifications and updates within an appropriate period of time given the nature
and urgency of the change(s), and any resulting changes to the Services shall be
addressed through the Change Control Process. Vendor shall provide the proposed
changes in the Policy and Procedures Manual to TXUED for review, comment and
approval. To the extent such change could (i) increase TXUED’s total costs of
receiving the Services, (ii) require material changes to TXUED’s owned, licensed
or leased Resources, (iii) have a material adverse impact on the performance,
accuracy, speed, responsiveness, quality or resource efficiency of the Services
or (iv) violate or be inconsistent with the TXUED Rules and TXUED Standards,
Vendor shall not implement such change without first obtaining TXUED’s approval.

 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
19

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
8.2
Government Contract Flow-Down Clauses.

 

 
(a)
General. The Parties acknowledge and agree that, as a matter of federal
procurement law, Vendor may be deemed a “subcontractor” to TXUED under one or
more of their contracts with the federal government, that the Services provided
or to be provided by Vendor in such circumstances constitute “commercial items”
as that term is defined in the Federal Acquisition Regulation, 48 C.F.R. Section
52.202, and that “subcontractors” providing “commercial items” under government
contracts are subject to certain mandatory “flow-down” clauses (currently, (i)
Equal Opportunity, (ii) Affirmative Action for Special Disabled and Vietnam Era
Veterans and (iii) Affirmative Action for Handicapped Workers) under the Federal
Acquisition Regulation, 48 C.F.R. Section 52.244-6. The Parties agree that,
insofar as those clauses are required to be flowed down to Vendor, any changes
to this Agreement shall be addressed through the Change Control Process.




 
(b)
Special Requirements. The Parties do not believe that the Services provided by
Vendor under this Services Agreement will be subject to government flow-down
requirements other than those associated with any subcontracts for commercial
items. Should compliance by Vendor with additional flow-down provisions
nevertheless be required by the federal government in certain circumstances,
Vendor shall comply with such additional flow-down provisions and the Parties
shall address the additional consideration, if any, to be paid to Vendor in such
circumstances through the Change Control Process.

 

 
(c)
Special Purchases Support. TXUED’s intent is to purchase products and services
from Small Disadvantaged Businesses and Small Woman Owned Businesses
(collectively “SDBs”) in order to satisfy its goals and comply with government
procurement laws and regulations. To help TXUED achieve its goals, Vendor agrees
to establish as a goal the purchase, when commercially feasible, of products and
services from SDBs, on behalf of TXUED, in the performance of Vendor’s
obligations under this Services Agreement. Vendor, as part of the Services,
shall track invoice payments made to SDBs, and shall submit a quarterly summary
to TXUED with respect to such activity.

 
8.3
Unauthorized Use. TXUED and Vendor shall cooperate fully in efforts to prevent
and cure unauthorized use of the Services by expeditiously informing each other
of suspected abuse and, when known, the identity of the responsible individuals.
Vendor shall advise TXUED regarding methods to minimize TXUED’s exposure to
misuse and abuse of the Services. Vendor shall provide assistance to TXUED upon
TXUED’s request in Vendor’s efforts to minimize ongoing misuse or abuse through
timely reconfiguration and limitation of the Services. Appropriate
representatives of Vendor, TXUED and Eligible Recipient shall meet at the
request of TXUED to establish appropriate operational fraud control procedures.
The Parties acknowledge and agree that Vendor’s performance of its obligations
under this Section shall be subject to and in accordance with applicable Privacy
Laws.

 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
20

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
8.4
Interface. In performing the Services, subject to the Change Control Process,
Vendor shall use Resources and business processes that interface and integrate
with the Retained Resources and Business Processes without (i) materially
adversely impacting the business or operations of TXUED, (ii) materially
degrading the Services then being received by TXUED, (iii) materially
interfering with the ability of TXUED to obtain the Services or (iv) increasing
TXUED’s total costs of receiving the Services.

 
9.
TXUED RESPONSIBILITIES.

 
9.1
TXUED Service Delivery Executive. TXUED shall designate one (1) individual to
whom all Vendor communications concerning this Services Agreement shall be
addressed (the “TXUED Service Delivery Executive”), who shall have the authority
to act on behalf of TXUED in all day-to-day matters pertaining to this Services
Agreement. TXUED may change the designated TXUED Service Delivery Executive by
providing notice to Vendor. Additionally, (i) TXUED shall be entitled to
designate additional representatives who will be authorized to make certain
decisions (e.g., regarding emergency maintenance) if the TXUED Service Delivery
Executive is not available and (ii) the TXUED Service Delivery Executive shall
be entitled to delegate any of his or her rights and obligations to one or more
designees upon prior notice to Vendor. Vendor is entitled to rely upon
instructions given by the TXUED Service Delivery Executive or any other
individual designated to have decision-making authority in accordance with this
Section.

 
9.2
Cooperation. In connection with the transition of the Services to Vendor and the
transformation of the Services, TXUED shall use commercially reasonable efforts
to provide all cooperation and assistance reasonably required or requested by
Vendor in connection with Vendor’s completion of such transition and the
Transition Plan as well as such transformation and the Transformation Plan. In
accordance with the governance policies and procedures set forth in Exhibit 8 to
the Master Agreement, TXUED will cooperate with Vendor in good faith to define
and execute the completion of all necessary approvals, agencies and authorities
to carry on the daily activities of the processes set forth in this Services
Agreement.

 
10.
CHARGES.

 
10.1
Reserved.



10.2
***

 
 
***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23  
21

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
11.
RESERVED.

 
12.
OWNERSHIP OF MATERIALS.

 
12.1
TXUED Owned Resources.

 

 
(a)
Ownership of TXUED Resources. As between the Parties, TXUED shall be the sole
and exclusive owner of: (i) all Resources lawfully owned by TXUED or TXUED’s
Affiliates prior to the Services Agreement Effective Date; (ii) all Resources
acquired by TXUED or TXUED’s Affiliates on or after the Services Agreement
Effective Date; (iii) all TXUED Standards and all TXUED Rules; (iv) except as
otherwise agreed by the Parties in any Work Request, all Work Product that is
paid for entirely by TXUED; and (v) all modifications, enhancements,
improvements and Upgrades to and Derivative Works of such Resources, the TXUED
Standards, the TXUED Rules and such Work Product (collectively, “TXUED Owned
Resources”), including all worldwide intellectual property rights in the TXUED
Owned Resources. Any TXUED Owned Resources that are acquired, obtained, made,
created, built, constructed or developed by or on behalf of Vendor shall be
considered to be works made for hire (as that term is used in Section 101 of the
United States Copyright Act, 17 U.S.C. § 101, or in analogous provisions of
other applicable Laws) and owned by TXUED. If any such TXUED Owned Resources may
not be considered a work made for hire under applicable Law, Vendor hereby
irrevocably assigns, and shall assign, to TXUED without further consideration,
all of Vendor’s rights, title and interest in, to and under such TXUED Owned
Resources, including all worldwide intellectual property rights in such TXUED
Owned Resources. Vendor acknowledges that TXUED and the successors and assigns
of TXUED shall have the right to obtain and hold in their own names all rights,
title and interest in, to and under any TXUED Owned Resources.




 
(b)
License to TXUED Owned Resources. As of the Services Agreement Commencement
Date, TXUED hereby grants to Vendor and, to the extent necessary for Vendor to
provide the Services, to Subcontractors designated by Vendor that sign a written
agreement to be bound by all of the terms contained herein applicable to such
Resources (which agreement shall include the terms specified in this Section as
well as those pertaining to the ownership of such Resources, the scope and term
of the license, the restrictions on the use of such Resources, the obligations
of confidentiality, etc.), for the sole purpose of providing the Services, a
non-exclusive, non-transferable, royalty-free right and license during the
Services Agreement Term to access, use, practice, make, have made, operate,
copy, execute, reproduce, display, perform, distribute, modify, maintain,
upgrade, store and create Derivative Works of the TXUED Owned Resources that are
provided by TXUED to Vendor. Vendor shall have no right to the source code to
any TXUED Owned Resources unless and to the extent approved in advance by TXUED.
Except as otherwise approved by TXUED, which approval will not be unreasonably
withheld or delayed under the circumstances, Vendor shall not (i) use any TXUED
Owned Resources for the benefit of any person or Entity other than TXUED, (ii)
separate or uncouple any portions of any Software comprising the TXUED Owned
Resources, in whole or in part, from any other portions thereof or (iii) reverse
assemble, reverse engineer, translate, disassemble, decompile or otherwise
attempt to create or discover any source or human readable code, underlying
algorithms, ideas, file formats, trade secrets or programming interfaces of any
Software comprising the TXUED Owned Resources by any means whatsoever. Except as
otherwise requested or approved by TXUED, Vendor shall cease all use of TXUED
Owned Resources upon the end of the Services Agreement Term.

 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23  
22

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 

 
(c)
License to TXUED Licensed Resources.




 
(i)
As of the Services Agreement Commencement Date, to the extent permitted under
the applicable third party contracts, TXUED hereby grants to Vendor and, to the
extent necessary for Vendor to provide the Services, to Subcontractors
designated by Vendor that sign a written agreement to be bound by all of the
terms contained herein applicable to such Resources (which agreement shall
include the terms specified in this Section as well as those pertaining to the
ownership of such Resources, the scope and term of the license, the restrictions
on the use of such Resources, the obligations of confidentiality, etc.), for the
sole purpose of providing the Services, a non-exclusive, non-transferable,
royalty-free right and license during the Services Agreement Term to access,
use, operate, copy, execute, reproduce, display, perform, distribute, modify,
maintain, upgrade, store and create Derivative Works of the TXUED Licensed
Resources that are provided by TXUED to Vendor. Vendor shall have no right to
the source code to any TXUED Licensed Resources unless and to the extent
approved in advance by TXUED. Except as otherwise approved by TXUED, which
approval will not be unreasonably withheld or delayed under the circumstances,
Vendor shall not (A) use any TXUED Licensed Resources for the benefit of any
person or Entity other than TXUED, (B) separate or uncouple any portions of any
Software comprising the TXUED Licensed Resources, in whole or in part, from any
other portions thereof or (C) reverse assemble, reverse engineer, translate,
disassemble, decompile or otherwise attempt to create or discover any source or
human readable code, underlying algorithms, ideas, file formats, trade secrets
or programming interfaces of any Software comprising the TXUED Licensed
Resources by any means whatsoever. Except as otherwise requested or approved by
TXUED, Vendor shall cease all use of TXUED Licensed Resources upon the end of
the Services Agreement Term.

 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23  
23

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 

 
(ii)
Notwithstanding anything to the contrary in clause (i) of this Section 12.1(c),
TXUED hereby approves Vendor’s use of the motor vehicles that are provided by
TXUED to Vendor and licensed pursuant to clause (i) of this Section 12.1(c) in
connection with Vendor’s provision of services to its other customers, provided
that Vendor may only use such motor vehicles pursuant to clause (i) of this
Section 12.1(c) for the remaining duration of the initial term of the applicable
leases under which TXUED has leased such motor vehicles. Upon the earlier to
occur of (A) the expiration of the initial term of the applicable leases under
which TXUED has leased such motor vehicles and (B) the date on which Vendor no
longer requires such motor vehicles to perform the Services or any services for
Vendor’s other customers, Vendor shall promptly return such motor vehicles to
TXUED in substantially the same condition as when such motor vehicles were first
provided to Vendor, subject to reasonable wear and tear. Vendor’s use of such
motor vehicles shall at all times be in compliance with the terms of their
applicable leases and applicable Laws. Vendor hereby agrees, under and in
accordance with Section 15.4 of the Master Agreement, to indemnify, defend and
hold harmless TXUED and its officers, directors, employees, agents,
representatives, successors and assigns from and against any and all Losses due
to third party claims (excluding the claims of TXUED’s Affiliates and Eligible
Recipients) arising from or in connection with Vendor’s use of such motor
vehicles.




 
(d)
Work Product. Prior to initiating any Work Product that will not be entirely
paid for by TXUED, Vendor shall notify TXUED and TXUED shall have five (5)
business days to notify Vendor in writing that such Work Product will be
entirely paid for by TXUED. If TXUED provides such notice, TXUED shall pay all
amounts in connection with the acquisition, creation, construction or
development of such Work Product. If TXUED fails to provide such notice or pay
such amounts, such Work Product shall not be owned by TXUED.

 
12.2
Vendor Owned Resources.

 

 
(a)
General. As between the Parties, Vendor shall be the sole and exclusive owner of
(i) all Resources lawfully owned by Vendor or Vendor’s Affiliates prior to the
Services Agreement Effective Date; (ii) all Resources acquired, obtained, made,
created, built, constructed or developed by or on behalf of Vendor or Vendor’s
Affiliates on or after the Services Agreement Effective Date (excluding any Work
Product paid for entirely by TXUED); and (iii) all modifications, enhancements,
improvements and Upgrades to and derivative Works of such Resources
(collectively, “Vendor Owned Resources”), including CableCure® Technology, the
Vendor ERP System, and all worldwide intellectual property rights in such Vendor
Owned Resources.

 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
24



EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 

 
(b)
Vendor Owned Items. Notwithstanding Section 12.1(a)(iv) and Section 12.1(a)(v),
modifications, enhancements, improvements and Upgrades to, and Derivative Works
of, Vendor Owned Resources that are acquired, obtained, made, created, built,
constructed or developed by or on behalf of Vendor or Vendor’s Affiliates as
part of the Services shall be owned by Vendor. To the extent that ownership in
the Vendor Owned Resources does not automatically vest in Vendor, then TXUED
hereby irrevocably assigns, and shall assign, to Vendor without further
consideration, all of TXUED’s rights, title and interest in, to and under such
Vendor Owned Resources, including all worldwide intellectual property rights in
such Vendor Owned Resources. TXUED acknowledges that Vendor and the successors
and assigns of Vendor shall have the right to obtain and hold in their own names
all rights, title and interest in, to and under any Vendor Owned Resources.




 
(c)
License to Vendor Owned Materials. Effective upon Vendor’s first use of any
Vendor Owned Materials (including in each case all related documentation,
processes and methodologies but excluding labor, CableCure® Technology, the
Vendor ERP System and off-the-shelf Materials that are generally commercially
available), Vendor hereby grants to TXUED, at no additional charge (during the
Services Agreement Term), a global, non-exclusive, non-transferable (except in
connection with a Change in Control), perpetual (only with respect to clause
(ii) below), irrevocable, royalty-free (during the Services Agreement Term)
right and license to access, use, practice, make, have made, operate, copy,
execute, reproduce, display, perform, distribute, modify, maintain, upgrade,
store and create Derivative Works of such Vendor Owned Materials (i) during the
services Agreement Term solely to the extent necessary for TXUED (including, for
the avoidance of doubt, any Entity that is Controlled by TXUED) to receive the
Services or exercise any of its specific rights under Schedule E and (ii) upon
completion of the Termination Assistance Services solely for the benefit of
TXUED (including, for the avoidance of doubt, any Entity that is Controlled by
TXUED), and, upon Vendor’s prior written consent, such consent not to be
unreasonably withheld or delayed, to sublicense and permit third parties to
access, use, practice, make, have made, operate, copy, execute, reproduce,
display, perform, distribute, modify, maintain, upgrade, store and create
Derivative Works of such Vendor Owned Materials solely for the purposes set
forth in the preceding clauses (i) and (ii). Any approved sublicensee must sign
a written agreement to be bound by all of the terms contained herein applicable
to such Vendor Owned Materials (such agreement shall include the terms specified
in this Section as well as those pertaining to the ownership of such Vendor
Owned Materials, the scope and term of the license, the restrictions on the use
of such Vendor Owned Materials, the obligations of confidentiality, etc). Except
as otherwise approved by Vendor, which approval will not be unreasonably
withheld or delayed under the circumstances, TXUED shall not (i) separate or
uncouple any portions of any Software comprising the Vendor Owned Resources, in
whole or in part, from any other portions thereof, or (ii) reverse assemble,
reverse engineer, translate, disassemble, decompile or otherwise attempt to
create or discover any source or human readable code, underlying algorithms,
ideas, file formats, trade secrets or programming interfaces of any Software
comprising the Vendor Owned Resources by any means whatsoever.

 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23  
25

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 

 
(d)
License to Vendor Licensed Materials. Effective upon Vendor’s first use of
Vendor Licensed Materials (including in each case all related documentation,
processes and methodologies but excluding CableCure® Technology, the Vendor ERP
System and off-the-shelf Materials that are generally commercially available)
and to the extent permitted under Vendor’s agreements with third parties that
are not Vendor’s Affiliates, Vendor hereby grants to TXUED, at no additional
charge by Vendor, a global, non-exclusive, non-transferable (except in
connection with a Change in Control), perpetual (only with respect to clause
(ii) below), irrevocable, royalty-free (during the Services Agreement Term)
right and license to access, use, practice, make, have made, operate, copy,
execute, reproduce, display, perform, distribute, modify, maintain, upgrade,
store and create Derivative Works of such Vendor Licensed Materials (i) during
the Services Agreement Term solely to the extent necessary for TXUED (including,
for the avoidance of doubt, any Entity that is Controlled by TXUED) to receive
the Services or exercise any of its specific rights under Schedule E and (ii)
upon completion of the Termination Assistance Services solely for the benefit of
TXUED (including, for the avoidance of doubt, any Entity that is Controlled by
TXUED), and to sublicense and permit third parties to access, use, practice,
make, have made, operate, copy, execute, reproduce, display, perform,
distribute, modify, maintain, upgrade, store and create Derivative Works of such
Vendor Licensed Materials solely for the purposes set forth in the preceding
clauses (i) and (ii). Vendor shall not use any such Vendor Licensed Materials to
provide the Services for which Vendor is unable to offer the rights set forth in
this Section and Section 4.3(b)(ii) without TXUED’s prior consent. Absent such
consent, Vendor’s use of any such Vendor Licensed Materials necessary to provide
the Services shall obligate Vendor to provide, at no cost to TXUED, the rights
set forth in this Section and Section 4.3(b)(ii). TXUED shall be responsible for
any transfer, assignment, switching, termination or other fees or costs to
obtain for TXUED the rights and license set forth is in this Section and to a
transfer or assignment of any Third Party Contract as set forth in Section
4.3(b)(iii); provided, that TXUED was informed of, and agreed to, such transfer,
assignment, switching, termination or other fees or costs prior to Vendor’s
first use of any such Vendor Licensed Materials.

 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23 
26

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 

 
(e)
Rights to Vendor Resources. Effective upon Vendor’s first use of any Vendor
Owned Resources (excluding labor, CableCure® Technology, the Vendor ERP System
and off-the-shelf Resources that are generally commercially available) or any
Resources that are licensed, leased or otherwise obtained by Vendor from a third
party in connection with the Services (excluding labor, Vendor Owned Materials,
Vendor Licensed Materials, CableCure® Technology, the Vendor ERP System, Work
Product paid for entirely by TXUED and off-the-shelf Resources that are
generally commercially available) (“Vendor Licensed Resources”), to the extent
permitted under Vendor’s Agreements with such third parties, Vendor hereby
grants to TXUED, at no additional charge by Vendor, during the Services
Agreement Term a global, non-exclusive, non-transferable (except in connection
with a Change in Control), irrevocable, royalty-free right and license to
access, use, operate, modify, maintain and upgrade such Vendor Owned Resources
and Vendor Licensed Resources solely to the extent necessary for TXUED
(including, for the avoidance of doubt, any Entity that is Controlled by TXUED)
to receive the Services or to exercise any of its specific rights under Schedule
E, and, upon Vendor’s prior written consent, such consent not to be unreasonably
withheld or delayed, to permit third parties to access, use, operate, modify,
maintain and upgrade such Vendor Owned Resources and Vendor Licensed Resources
solely to the extent necessary for TXUED (including, for the avoidance of doubt,
any Entity that is Controlled by TXUED) to receive the Services or exercise any
of its specific rights under Schedule E. Vendor shall not use any such Vendor
Licensed Resources to provide the Services for which Vendor is unable to offer
the rights set forth in this Section and Section 4.3(b)(iii) without TXUED’s
prior consent. Absent such consent, Vendor’s use of any such Vendor Licensed
Resources necessary to provide the Services shall obligate Vendor to provide, at
no cost to TXUED, the rights set forth in this Section and Section 4.3(b)(iii).
TXUED shall be responsible for any transfer, assignment, switching, termination
or other fees or costs to obtain for TXUED the rights and license set forth in
this Section and to a transfer or assignment of any Third Party Contract as set
forth in Section 4.3(b)(iii); provided, that TXUED was informed of, and agreed
to, such transfer, assignment, switching, termination or other fees or costs
prior to Vendor’s first use of any Vendor Licensed Resources.




 
(f)
Embedded Materials. To the extent that Vendor Owned Resources are embedded in
any TXUED Owned Resources, Vendor shall not be deemed to have assigned its
rights (including intellectual property rights) in such Vendor Owned Resources
to TXUED, but such Vendor Owned Resources shall be subject to the license grant
under Section 12.2(c).

 
12.3
General Rights.

 

 
(a)
Legends. Each Party agrees to reproduce any copyright, patent, trademark or
other proprietary or restrictive notice or legend contained in or included on
any portion of the Resources which may be owned by the other Party or third
parties.

 

 
(b)
No Implied Licenses. Except as expressly specified in this Services Agreement,
nothing in this Services Agreement shall be deemed to grant to one Party, by
implication, estoppel or otherwise, license rights, ownership rights or any
other intellectual property rights in any Resources owned by the other Party or
any Affiliate of the other Party (or, in the case of Vendor, TXUED).

 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
27

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
12.4
Return of TXUED Owned Resources. Following the completion by Vendor of any
Termination Assistance Services for which TXUED Owned Resources are required,
Vendor shall, at no cost to TXUED:

 

 
(a)
promptly return to TXUED all TXUED Owned Resources (and all copies thereof) in
substantially the same condition (as they may have been modified or improved by
Vendor) as when such TXUED Owned Resources were first provided to Vendor,
subject to reasonable wear and tear;

 

 
(b)
following confirmation by TXUED that TXUED has received the TXUED Owned
Resources, destroy or securely erase all other copies of such Resources then in
Vendor’s possession and cease using such Resources for any purpose; and




 
(c)
certify such destruction, erasure and cessation to TXUED in a notice signed by
an officer of Vendor.

 
12.5
Return of Vendor Owned Resources. Following the completion by Vendor of any
Termination Assistance Services for which Vendor Owned Resources are required,
TXUED shall, at Vendor’s cost:




 
(a)
promptly return to Vendor those Vendor Owned Resources (and all copies thereof)
that are not transferred to TXUED or to which TXUED does not have ongoing rights
under this Agreement in substantially the same condition (as they may have been
modified or improved by TXUED) as when such Vendor Owned Resources were first
provided to TXUED, subject to reasonable wear and tear;




 
(b)
following confirmation by Vendor that Vendor has received such Vendor Owned
Resources, destroy or securely erase all other copies of such Resources then in
TXUED’s possession and cease using such Resources for any purpose; and




 
(c)
certify such destruction, erasure and cessation to Vendor in a notice signed by
an officer of TXUED.

 
13.
ADDITIONAL WARRANTIES AND COVENANTS.

 
13.1        (a)    General Warranty. Without limiting any other provisions of
this Agreement, but subject to Section 13.1(f) below, Vendor warrants and
covenants as follows (the “General Warranty”): (i) the Vendor Personnel shall
perform the Services in a professional and workmanlike manner, in accordance
with high professional standards, with a level of care, safety, skill, knowledge
and judgment required or reasonably expected of firms or persons performing
comparable services, that Vendor shall use adequate numbers of qualified
individuals with suitable training, experience, competence and skill to perform
the Services and that Vendor shall provide such individuals with training as to
new products and services prior to the implementation of such products and
services in the TXUED environment, and (ii) all Services shall be performed in
accordance and compliance with the terms of this Agreement and all Work Product
paid for entirely by TXUED shall be free from defects in workmanship and, to the
extent Work Product paid for entirely by TXUED has underlying Specifications,
shall be Compliant.
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23  
28

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
 

 
(b)
Warranty Period. The General Warranty shall extend for a period (the “Warranty
Period”) as follows: for a period of twenty-four months (24) months from the
date of provision of Services or, in the case of Work Product paid for entirely
by TXUED, TXUED’s final acceptance of such Work Product, except: (i) where
specific Services or Work Product have been specified to have a longer warranty,
in which case the General Warranty shall cover such specific Services or Work
Product for the duration of such longer warranty period; or (ii) for any
Services that are not performed in accordance with applicable TXUED Rules, TXUED
Standards or Specifications, in which case the General Warranty shall cover such
Services for four (4) years.




 
(c)
Remedies. If within the Warranty Period a breach of the General Warranty occurs,
then upon receiving notice or otherwise becoming aware thereof, and as TXUED’s
sole and exclusive remedy and Vendor’s sole and exclusive obligation and
liability, Vendor shall, at no additional cost or expense to TXUED, re-perform
the Services that are the subject of the General Warranty breach, or repair,
replace or otherwise cure the defective or non-Compliant Work Product, and in
each case the Resources required for such re-performance or repair, replacement
or other cure shall not be counted in calculating the Charges payable or
Resources utilized by TXUED.




 
(d)
Risk of Loss. Vendor shall bear the risk of loss or damage to any specific Work
Product requiring repair, replacement or cure pursuant to this Section during
the period during which Vendor is performing any repair, replacement or cure
work on such Work Product.




 
(e)
Extended Warranty Period. The General Warranty shall apply to Services that are
re-performed and Work Product that is repaired, replaced or otherwise cured
pursuant to this Section for the longest of (x) an additional twenty-four (24)
month period following re-performance or completion of the repair, replacement
or other cure, (y) such longer period with respect to those specific Services or
Work Product that have been specified to have a longer warranty or (z) four (4)
years with respect to those Services that are not performed in accordance with
applicable TXUED Rules, TXUED Standards or Specifications.




 
(f)
EXCLUSIVE WARRANTEES. EXCEPT AS EXPRESSLY PROVIDED IN THIS SERVICES AGREEMENT
SECTION 13.1, SECTION 13.2 AND SECTION 13.3 AND IN THE MASTER AGREEMENT SECTION
13.3, SECTION 13.4 AND SECTION 13.5, VENDOR MAKES NO WARRANTIES, EXPRESS OR
IMPLIED WITH RESPECT TO THE SERVICES OR THE WORK PRODUCT, AND TXUED DISCLAIMS
ANY WARRANTY IMPLIED BY LAW, INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE AND ALL OTHER WARRANTIES IMPLIED OR ARISING BY
OPERATION OF LAW, INCLUDING WARRANTIES OF CUSTOM, TRADE, COURSE OF DEALING OR
USAGE.

 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
29



EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
13.2
Work Product and Incorporated and Attached Items. Vendor warrants and covenants
that all Work Product paid for entirely by TXUED and any materials (including
Materials), equipment (including Equipment), tools and other Resources provided
by Vendor and incorporated into or attached to any such Work Product shall be
(a) free and clear of any security interests or other liens or encumbrances upon
transfer to TXUED, and (b) of the grade specified by the applicable TXUED Rules,
TXUED Standards or Specifications for their intended uses or, if no grade is so
specified, of a reasonable grade for their intended uses.

 
13.3
Other Warranties. Vendor warrants and covenants that (a) the title conveyed to
TXUED to any Work Product shall be good and its transfer rightful, and (b) none
of the Work Product paid for entirely by TXUED shall infringe upon the rights
(including proprietary rights) of any third party.

 
13.4
TXUED Warranties. TXUED warrants and covenants that (a) TXUED is the owner of or
otherwise has the authority to grant the license in TXUED Owned Resources under
Section 12.1 and (b) none of the TXUED Owned Resources shall infringe upon the
rights (including proprietary rights) of any third party.

 
14.
TERMINATION.

 
14.1
Termination for Cause.

 

 
(a)
By TXUED. In addition to the termination rights set forth in the Master
Agreement, if Vendor:

 

 
(i)
commits a material breach of this Services Agreement or its material obligations
in respect of any functional Services area which breach is not cured within
forty-five (45) days after notice of the breach from TXUED or such longer period
as may be set forth in the Master Agreement or this Services Agreement; provided
that such forty-five (45) day period shall be extended up to one-hundred
thirty-five (135) additional days so long as Vendor has commenced and is
diligently pursuing and continues to use its best efforts to cure such breach
and the failure to cure such breach does not have a material adverse effect on
TXUED (which, for the avoidance of doubt, excludes those effects that have been
cured by payment of money damages);

 
(ii)
commits a material breach of this Services Agreement or its material obligations
in respect of any functional Services area which is not capable of being cured
(including by the payment of money, where appropriate) within the period
specified pursuant to Section 14.1(a)(i); or

 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
30



EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 

 
(iii)
commits numerous breaches of this Services Agreement or its material obligations
in respect of any functional Services area of which Vendor has received formal
notice and which collectively constitute a material breach, and fails to (A)
cure such breaches within forty-five (45) days after receiving notice from TXUED
that such breaches have become a material breach; provided that such forty-five
(45) day period shall be extended up to one-hundred thirty-five (135) additional
days so long as Vendor has commenced and is diligently pursuing and continues to
use its best efforts to cure such breach and the failure to cure such breach
does not have a material adverse effect on TXUED (which, for the avoidance of
doubt, excludes those effects that have been cured by payment of money damages);
and (B) give TXUED adequate assurance that the cause of each of such breach has
been corrected so as not to be repeated again, provided that if, within the
twenty-four (24) month period following the completion of the cure described in
the preceding clause (A), Vendor again commits numerous breaches of this
Services Agreement or its material obligations in respect of any functional
Services area which Vendor has previously received formal notice and which
collectively constitute a material breach, Vendor shall not be entitled to the
cure rights described in the preceding clause (A) and (B);

 
then TXUED may, by giving notice to Vendor, terminate this Services Agreement as
of a date specified in the notice of termination.



 
(b)
By Vendor. In the event that (i) TXUED fails to pay Vendor any undisputed
portion of any Bi-Monthly Invoice within fifteen (15) days following notice from
Vendor and TXUED continues to fail to pay Vendor within fifteen (15) days
following a second notice from Vendor (to be delivered no earlier than fifteen
(15) days after the first notice) stating that such amount is overdue and
stating that Vendor may, in Vendor’s sole discretion, terminate the Agreement if
such amount is not paid within three (3) days from the date of such second
notice or (ii) in any calendar year, TXUED fails to pay the undisputed portion
of five (5) or more Bi-Monthly Invoices within the time period set forth in
Section 11.1(b) and has received at least one notice from Vendor in respect of
each such failure to pay.

 
14.2
Reserved.

 
14.3
Reserved.

 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
31

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
14.4
Termination for Insolvency. In the event that a Party (i) files for bankruptcy,
(ii) becomes or is declared insolvent, or is the subject of any bona fide
proceedings related to its liquidation, administration, provisional liquidation,
insolvency that is not dismissed within sixty (60) days or the appointment of a
receiver or similar officer for it, (iii) passes a resolution for its voluntary
liquidation, (iv) has a receiver or manager appointed over all or substantially
all of its assets, (v) makes an assignment for the benefit of all or
substantially all of its creditors, (vi) enters into an agreement or arrangement
for the composition, extension or readjustment of substantially all of its
obligations or any class of such obligations, (vii) has its credit rating issued
by one or more Ratings Agencies downgraded to or below “CCC” or their equivalent
grade in the event of a change in rating scales by the Rating Agencies (provided
that until Vendor obtains a credit rating, this clause (vii) shall not be a
basis upon which TXUED may terminate this Services Agreement) or
(viii) experiences an event analogous to any of the foregoing in any
jurisdiction in which any of its assets are situated, then in any such event the
other Party may terminate this Services Agreement as of a date specified in a
termination notice; provided, however, that Vendor shall not have the right to
exercise such termination under this Section so long as TXUED pays for the
Services on a current basis. For purposes of this Section, “Ratings Agency”
means each of Moody’s Investor Services or Standard & Poors and any successors
thereto, and in the event either of such Entities no longer issues credit
ratings, then another nationally recognized credit rating agency (if any) agreed
to by the Parties.

 
14.5
Reserved.

 
14.6
Cross Terminations and Termination Charges.

 

 
(a)
This Services Agreement shall automatically terminate upon the expiration or
termination of the Master Agreement.

 

 
(b)
Except for Termination Fees payable by TXUED if it terminates the Master
Agreement under Section 18.9, no other termination fees shall be payable by a
Party that terminates this Services Agreement under an express termination right
set forth in this Services Agreement.




 
(c)
Except as otherwise expressly provided in the Master Agreement or in this
Services Agreement, each Party may only terminate this Services Agreement in its
entirety.

 
14.7
Reserved.

 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
32

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT
 
 
15.
ASSIGNMENT OF SERVICES AGREEMENT FOR FINANCING.



Vendor may assign, transfer, pledge, hypothecate or otherwise encumber all of
its right, title and interest in, to and under this Services Agreement as
collateral security for any financing Vendor may elect to enter into with any
lender, trustee, lessor or other financing party (each a “Lender”) and pursuant
to such financing, TXUED will execute and deliver a reasonable and customary
consent to assignment for the benefit of the Lenders, which shall be in form and
substance reasonably acceptable to TXUED. Such consent to assignment may
address, among other items, (i) the right (but not the obligation) of the
Lenders, pursuant to the exercise of their remedies under such assignment, to
exercise Vendor’s rights and receive notices on behalf of Vendor under this
Services Agreement, (ii) the right (but not the obligation) of the Lenders to
cure defaults of Vendor in a manner reasonably satisfactory to TXUED, (iii) the
right of the Lenders, upon request (to the extent permitted by applicable law),
to receive a replacement agreement (which shall be in form and substance
reasonably satisfactory to TXUED) should this Services Agreement be terminated
or rejected as a result of any bankruptcy of Vendor, and (iv) the right to
direct payments otherwise payable to Vendor (without offset or reduction) to an
account controlled by the Lenders.






TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
 
 

33
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT




 
IN WITNESS WHEREOF, the Parties have caused this Services Agreement to be
executed by their respective duly authorized representatives as of the Services
Agreement Effective Date.

         TXU ELECTRIC DELIVERY COMPANY  
   
   
    By:   ______________________________________   Name:  
________________________________   Title:     ________________________________

 
 

         INFRASTRUX ENERGY SERVICES    GROUP LP  
   
   
    By:   InfrastruX Energy GP, LLC, its general partner   By: InfrastruX Group,
Inc., its member     By:      _________________________________   Name: 
_________________________________   Title:    _________________________________

 
 

           
   
By:   
 TXU Asset Services Group Management LLC, its general partner         By:    
__________________________________________________   Name:  
_____________________________________________   Title:   
 _____________________________________________

 


[Signature Page to Field Services Agreement]

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT

TABLE OF CONTENTS
 
 
 
 Page

                                                                                             
1.
 
BACKGROUND AND CONDITIONS
 
1
2.
 
DEFINITIONS AND DOCUMENTS
 
1
 
2.1
Definitions
1
 
2.2
 
Other Services Agreement Terms
 
1
3.
 
TERM
 
2
 
3.1
Initial Services Agreement Term
2
 
3.2
 
Extension
 
2
4.
 
SERVICES
 
3
 
4.1
Overview
3
 
4.2
Transition Services and Transformation Services.
4
 
4.3
Termination Assistance Services
8
 
4.4
Use of Third Parties
12
 
4.5
Employee Transfers
13
 
4.6
 
Operational and Financial Responsibility
 
13
5.
 
FACILITIES, ASSIGNED AGREEMENTS AND REQUIRED CONSENTS
 
13
 
5.1
TXUED Facilities.
13
 
5.2
Vendor Facilities.
14
 
5.3
Reserved
15
 
5.4
Assignment of Third Party Contracts
15
 
5.5
Managed Third Party Agreements
15
 
5.6
Reserved
16
 
5.7
 
Required Consents
 
16
6.
 
SERVICE LEVELS
 
17
 
6.1
General
17
 
6.2
 
***
 
18
7.
 
RESERVED
 
19
8.
 
VENDOR RESPONSIBILITIES.
 
19
 
8.1
Policy and Procedures Manual
19
 
8.2
Government Contract Flow-Down Clauses
20
 
8.3
Unauthorized Use
21
 
8.4
 
Interface
 
21

 


***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION
.
i

 
EXECUTION COPY


AMENDED AND RESTATED
FIELD SERVICES AGREEMENT

TABLE OF CONTENTS
(continued)
 
   
 Page

                                                                                           
9.
 
TXUED RESPONSIBILITIES
 
21
 
9.1
TXUED Service Delivery Executive
21
 
9.2
 
Cooperation
 
22
10.
 
CHARGES
 
22
 
10.1
Reserved
22
 
10.2
 
***
 
22
11.
 
RESERVED
 
22
12.
 
OWNERSHIP OF MATERIALS
 
23
 
12.1
TXUED Owned Resources
23
 
12.2
Vendor Owned Resources
25
 
12.3
General Rights
28
 
12.4
Return of TXUED Owned Resources
28
 
12.5
 
Return of Vendor Owned Resources
 
29
13.
 
ADDITIONAL WARRANTIES AND COVENANTS
 
29
 
13.1
(a) General Warranty
29
 
13.2
Work Product and Incorporated and Attached Items
31
 
13.3
Other Warranties
31
 
13.4
 
TXUED Warranties
 
31
14.
 
TERMINATION
 
31
 
14.1
Termination for Cause
31
 
14.2
Reserved
32
 
14.3
Reserved
32
 
14.4
Termination for Insolvency
32
 
14.5
Reserved
33
 
14.6
Cross Terminations and Termination Charges
33
 
14.7
 
Reserved
 
33
15.
 
ASSIGNMENT OF SERVICES AGREEMENT FOR FINANCING
 
33



***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.


End of TOC - Do not delete this paragraph!
ii

 
EXECUTION COPY

 
AMENDED AND RESTATEDSCHEDULE A
FIELD SERVICES AGREEMENT



DEFINITIONS




In addition to the terms defined in the Master Agreement, the following terms
shall have the following meanings when used in this Services Agreement.


“Affected Vendor Personnel” has the meaning set forth in Section 4.3(c) of this
Services Agreement.


“AMIS” means automated meter information System.


“AMR” means automated meter reading.


“ANSI” means American National Standards Institute and includes ANSI A300 and
ANSI Z133 as they relate to VM activities.


ANSI/ASQC Z1.9” means a statistical sampling method that provides for the
division of meters into homogenous groups, the annual selection and testing of a
random sample of meters of each group, and the evaluation of the test results.


“Annual Supply Chain Plan” means the annual plan developed by Vendor and
approved by TXUED, to deliver Total Cost of Ownership savings and process
improvements.


“Asset Plan” means TXUED-approved types and scopes of Services required by TXUED
for each calendar year.


“Assigned Agreements” has the meaning set forth in Section 5.4(a) of this
Services Agreement.


“Association of Edison Illuminating Companies” or “AEIC” means the association
made up of electric utilities that meet to exchange views and experiences in the
management of their business in order to pool their common knowledge.


“ASTM” means American Society for Testing and Materials.


“Auxiliary Items” means extra equipment and services used to support the
provision of the Services, including alternating current station service, direct
current station service, batteries, battery chargers, power and control cable,
conduit, fire protection, emergency generators, oil filtration, fiber optic
isolation, oil spill mitigation and security systems.


“Bermuda Release” means a vegetation management program for converting land
covered with nuisance weeds and vines into hardy bermuda species of grass,
completed over a defined period of time and by applying prescribed methods as
set forth in the relevant program.


 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1

 
EXECUTION COPY

 
  AMENDED AND RESTATEDSCHEDULE A
FIELD SERVICES AGREEMENT



“Business Hours” means Monday through Friday, 7:00 AM to 7:00 PM CPT, excluding
the following federally observed holidays: New Year’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Days (Thursday and Friday) and
Christmas Day. Business Hours includes any day on which TXUED’s corporate
offices are open for business.


“Business Process Evolution” has the meaning set forth in Section 10.2(a) of
this Services Agreement.


“CableCure® Technology” means the technology, intellectual property rights,
products and services licensed by Dow Corning Corporation to Vendor’s Affiliate,
UtilX Corporation, under an Exclusive License and Distribution Agreement dated
September 26, 1991; all technology, intellectual property rights, products and
services marketed and sold under the CableCure® trademark; all related
Resources; all modifications, enhancements, improvements and Upgrades to and
Derivative Works of any of the foregoing; the CableCure® trademark; and all
intellectual property and proprietary rights therein.


“CADD” means computer-aided design and drafting.


“CAE” means computer-aided engineering.


“Capital Maintenance Manual” means the manual that provides guidance and
instructions for the proper accounting treatment of costs related to physical
changes in TXUED property.  The purpose of the Capital Maintenance Manual is to
provide consistent guidelines for the classification of expenditures as either
capital or expense. It identifies all existing Property Units and substantial
items of property which make up the capital assets of TXUED.


“Category” means a group of Products which are common among Suppliers that
provide those Products. An example of a Category is safety supplies, which
includes most common safety products typical to Suppliers carrying this Category
of Products.


“CATS” means Computer Assisted Trouble System, which is the name for the outage
management System.


“CCN” means certificate of convenience and necessity.


“Central Prevailing Time”, “Central Time” or “CPT” means either Central Standard
Time or Central daylight time, as applicable, as established by national time
standards.


“Chargeable Vehicle Accident” means an accident involving damage to a vehicle or
property in which the vehicle is in motion, ready for motion, or otherwise not
legally parked.


“CIAC” means contribution-in-aid of construction, which is the amount that a
customer will be charged for a requested service.
 
 
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23  
2

 
EXECUTION COPY

 
AMENDED AND RESTATEDSCHEDULE A
FIELD SERVICES AGREEMENT
 
“CIGRE” means the International Council on Large Electric Systems.


“CMPC” means Capital Maintenance Prioritization Committee, or the committee
within TXUED’s transmission Business Unit that is responsible for identifying
and prioritizing specific Transmission Line and Substation components requiring
upgrade or replacement as part of a Maintenance program.


“Comanche Peak” means the nuclear power plant located near Glen Rose, Texas.


“Commissioning” and its derivatives mean all final assembly, processing,
adjustments, diagnostic testing, and verification work required prior to placing
a piece of Substation and Transmission Line equipment in service.


“Communication Items” means the physical plants and equipment for disseminating
information, including SCADA, remote terminal units, carrier equipment, wave
traps, coupling capacitors, fiber optic relay communication links, tone relaying
circuit interface equipment and fiber optic isolation equipment.


“Competitive Retailer” or “CR” means a retail electric provider, or a
municipally owned utility or electric cooperative, that has the right to offer
electric energy and related services at unregulated prices directly to retail
customers who have Customer Choice, without regard to geographic location.


“Construction” and its derivatives mean all Resources necessary for the
addition, modification, relocation, rebuilding, replacement or removal of
Utility Facilities or any component thereof.


“Construction Status Report” means a report utilized to give updated status on
Construction projects.


”Contract Changes” has the meaning set forth in Section 10.1 of this Services
Agreement.


“Contract Year” means the period ending on each anniversary of the Services
Agreement Commencement Date during the Services Agreement Term. If any Contract
Year is less than twelve (12) months, the rights and obligations that are
calculated on a Contract Year basis will be proportionately adjusted for such
shorter period.


“Control Building Items” means the Substation facilities which include
architectural design, structure, space conditioning, grounding, raceways,
lighting and communications.


“Customer Average Interruption Duration Index” or “CAIDI” means the average
interruption duration for those customers whose electrical service(s) is/are
interrupted during a year.
 
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23  
3



EXECUTION COPY

 
AMENDED AND RESTATEDSCHEDULE A
FIELD SERVICES AGREEMENT
 
“Customer Choice” means the freedom of a retail customer to purchase electric
services, either individually or through voluntary aggregation with other retail
customers, from the provider(s) of the customer’s choice.


“Customer Information System” or “CIS” means the System containing all data
pertaining to all customer premises, including addresses, billing determinants
and historical usage data.


“DART” means an employee injury or work-related illness resulting in a day or
days away from work, an employee job transfer or restricted duty.


“DFR” means digital fault recorder.


“DFR Report Viewer” means the system (including the viewer) used to collect,
classify, view, analyze and manipulate data pertaining to digital fault
recorders and to notify electronically (E-mail or paging) of a Transmission
System event.


“Diagnostic Tests” and “Diagnostic Testing” means a test or testing conducted to
detect, evaluate and/or indicate faults or failures, including power factor,
transformer turns ratio, transformer frequency response analysis, DC megger
insulation testing, winding resistance, low resistance ohm measurements, AC
partial discharge, circuit breaker motion analysis, circuit breaker operator
signature analysis, high potential testing, thermal infrared inspections, high
current ground grid testing, soil resistivity and ground resistance, ground
continuity, batteries and charger troubleshooting and acoustical testing. Oil
tests include dielectric breakdown, moisture content, total combustible gas, and
dissolved gasses.


“Dig-Tess” means the Dig-Tess Center, a damage prevention service, and TESS, the
Texas Excavation Safety System, Inc.


“Distribution Step-Down Substations” means those Substations that perform
transformation between transmission network and distribution network voltage
levels, and interconnect portions of the utility distribution network.


“Distribution System” means that portion of the electric delivery system
operating at under 60 kilovolts (kV) that delivers electric energy to customers.


“DOC” means Distributions Operations Center.


“Door Hanger” means the method and means of notifying landowners and customers
of upcoming VM work, or of educating landowners and customers of the need for VM
work, and providing a toll free number for questions or concerns.


“EEI” means the Edison Electric Institute.
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23  
4



EXECUTION COPY

 
AMENDED AND RESTATEDSCHEDULE A
FIELD SERVICES AGREEMENT
 
“EHV” means extra high voltage.


“Electrical System” means the Distribution System and the Transmission System.


“Electronic Interfaces” means any electronic transfer point for Substation and
Transmission Line information.


“EMF” means electromagnetic field.


“EPRI” means the Electric Power Research Institute.


“EPS Metering” means ERCOT polled settlement metering.


“ERCOT” means the Electric Reliability Council of Texas.


“ESI ID” means basic identifier assigned to each service delivery point used in
the registration and settlement Systems managed by ERCOT or another independent
organization.


“Facilities Meter Information System” or “FMIS” means the System used to track,
manipulate and store data pertaining to all meters, current transformers,
voltage transformers and associated metering devices.


“FIM” means the financial information management System.


“Fleet” means transportation vehicles and equipment including passenger
vehicles, aerial equipment, trailers and licensed specialty equipment.


“Generating Switching Stations” means those stations that transform generation
voltage (usually 15 kV to 23 kV) up to transmission network voltage (usually 69
kV through 345 kV).


“Generation/Transmission Switching Stations” means Transmission Switching
Stations located physically adjacent to Generating Switching Stations.


“Hazard Tree” means any tree identified as a potential hazard or liability to
the Electrical System.


“HV” means high voltage.


“IEC” means the International Engineering Consortium.


“IEEE” means the Institute of Electrical and Electronics Engineers.
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23  
5

 
EXECUTION COPY

 
AMENDED AND RESTATEDSCHEDULE A
FIELD SERVICES AGREEMENT
 
 
“In-Service” is defined as the Transmission Line and Substation facilities that
are permanently energized and serving load or that are permanently placed in a
condition such that they can immediately be used in a backstand role to serve
load.


“Initial Services Agreement Term” has the meaning set forth in Section 3.1 of
this Services Agreement.


“Interconnection Facility” means a facility to connect other Entities’ equipment
to TXUED equipment.


“ISA” means the International Society of Arboriculture.


“Joint ROW” means the agreements between TXUED and other electric transmission
operators or owners for maintenance responsibilities of designated ROWs.


“Joint Use” means the common use of facilities, including multiple entities
attaching their facilities to a common pole, permitted pursuant to agreements
between TXUED and other utilities, cable or telephone companies.


“Kitting” means the packaging of a job-specific consolidated bill of material
that is labeled with information, including job number, crew number, location to
be delivered and other applicable information, ensuring the efficient packaging
and delivery of all Products.


“Long Range Transmission & Distribution Plan” means the multi-year forward
looking strategic plan with regards to expansion and enhancement of the
Transmission and Distribution Systems.


“LV” means low voltage.


“Make Safe” means the pruning of a tree to a safe distance from TXUED energized
facilities so that customer or its agent can legally and safely continue pruning
of the tree or seek its removal.


“Maintenance” and its derivatives mean all Resources necessary for the repair,
overhaul, correction, processing and rebuilding of any Utility Facilities or any
component thereof.


“Major Transmission/Substation SAIDI Event” means the System Average
Interruption Duration Index (SAIDI) minutes associated with a single
Transmission/Substation outage event which meets or exceeds 0.25 SAIDI minutes
and is deemed non-controllable by TXUED.


“Managed Invoices” has the meaning set forth in Section 5.5(b) of this Services
Agreement.
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
6

 
EXECUTION COPY

 
AMENDED AND RESTATEDSCHEDULE A
FIELD SERVICES AGREEMENT
“Merchant Plant” means an electrical generating facility.


“Mobile Equipment” means mobile or portable transformer, regulators, switches,
breakers, protective relaying, emergency cables and other associated components.


“National Arbor Day Foundation” means the organization that TXUED participates
with and from which TXUED seeks annual Tree Line USA recognition.


“National Electrical Safety Code” or “NESC” means IEEE standard C2-2002
engineering standards for accepted safety criteria for environments with live
electric supply and communication lines.


“National Institute of Standards Technology” or “NIST” means the Federal agency
that works with industries to develop and apply technology, measurements, and
standards.


“NEMA” means National Electrical Manufacturers Association.


“NERC” means North American Electric Reliability Council.


“Nominal Voltages” means all available voltages as described in TXUED.


“Non-Storm CAIDI”, “Non-Storm SAIDI” and “Non-Storm SAIFI” means CAIDI, SAIDI or
SAIFI, as applicable, calculated after excluding outages that occur during
storms or other events that meet the “Insurance Reserve” criteria established in
TXUED’s then-current “Accounting Policies and Procedures Manual.”


“NRC” means the Nuclear Regulatory Commission.


“Oak Wilt Guidelines” means the Texas Forest Service’s guideline for mitigating
oak wilt during various seasons in Texas.


“OFF-ROW” means vegetation that originates outside the normal ground or aerial
ROW space.


“TXUED Black Start Manual” means the manual that defines the purpose, scope,
objectives, and strategies to respond to a total or near total blackout. This
manual provides guidelines for directing the overall recovery of the Electrical
System, consistent with ERCOT guidelines and in support of ERCOT actions.


“TXUED Emergency Restoration Plan” means the manual that defines mission, policy
and objectives in case of substantial damage to Transmission Lines, Substations,
the Electrical System or other facilities. This manual includes detailed
procedures needed to restore electric service in a timely, efficient, orderly
and safe manner.
 
 
 

 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
7

 
EXECUTION COPY

 
AMENDED AND RESTATEDSCHEDULE A
FIELD SERVICES AGREEMENT
 
 
 
“TXUED Licensed Resources” means Resources that are licensed, leased or
otherwise obtained by TXUED from a third party and used in connection with the
Services.


“TXUED Owned Resources” has the meaning set forth in Section 12.1(a) of this
Services Agreement.


“TXUED Safety Handbook” means TXUED’s set of safety procedures and rules for
performing work.


“TXUED Service Delivery Executive” has the meaning set forth in Section 9.1 of
this Services Agreement.


“TXUED Standards” means all applicable TXUED business standards, including codes
of conduct, hours of operation, and safety, security, confidentiality, quality
assurance and testing requirements.


“TXUED Tariff” means the TXU Electric Delivery Company tariff filed with the
PUCT and dated August 30, 2004 (as such tariff may be amended from time to
time).


“TXUED Transmission and Substation Regions” means the geographical boundaries,
presently consisting of Dallas, Fort Worth, southeast and western regions, which
are used to quantify a subset of the total Transmission Line and Substation
assets.


“ON-ROW” means vegetation that originates or has grown within the ground or
aerial ROW space that is targeted by industry accepted methods.


“Operating Procedures for Televised Events” means the guidelines established for
preparation and stand-by personnel if applicable for events meeting the criteria
of a televised event.


“Operations” means all Services described in Schedule E-C and Schedule E-E
except those Services comprising Construction or Maintenance work. Operations
include exercising or changing the state of various discrete pieces of equipment
including fuses or circuit breakers, energizing discrete small portions of the
Electrical System, modifying the control settings of discrete electrical
components including capacitor or regulator controls or installing temporary
facilities such as electrical jumpers or portable equipment under the guidance
of TXUED Rules and TXUED Standards or as directed by TXUED. Notwithstanding
anything to the contrary in the Master Agreement or this Services Agreement,
Vendor’s performance of Operations shall not be deemed to mean that Vendor
controls or manages the Electrical System.


“OSHA” means the Occupational Health and Safety Administration.


“PCB” means polychlorinated biphenyls.
 
 
 

 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
8

 
EXECUTION COPY

 
AMENDED AND RESTATEDSCHEDULE A
FIELD SERVICES AGREEMENT
 
 
“Priority Service Request” means a request from a Competitive Retailer to
provide a customer with same day service (including outside regular work hours).


“Problem” means any incident, issue or occurrence having an adverse effect on
the Services or TXUED’s operations or any portion thereof.


“Product” shall have the meaning set forth in Exhibit 11 of the Master
Agreement.


“Property Units” are defined in the Capital Maintenance Manual. A Property Unit
Number consists of six digits. The first two digits represent the appropriate
capital account (the first digit of capital accounts has been dropped for
simplification). The next four identify a specific Property Unit within the
capital account. Each Property Unit detail page contains the name of the unit,
the Property Unit number, the capital account, a description of the Property
Unit and its components, substantial items of property included in the Property
Unit and the types of costs that should be charged to maintenance.


“Protection Control and Metering Items” means the Substation facilities which
include protective relaying, controls, Substation automation, electronic and
electrical metering, thermal metering, indication, annunciation equipment,
digital fault recorders, AMR, AMIS, SPS, EPS Metering, transducers and system
monitoring.


“PUCT” means the Public Utility Commission of Texas.


“Ratings Agency” has the meaning set forth in Section 14.4 of this Services
Agreement.


“Red Zone” means TXUED’s formal approach to internal review and notification of
critical work activities that may adversely affect the Electrical System and/or
customers. It requires work oversight and proper notification when relatively
high-risk tasks are being done that could adversely affect critical portions of
the grid and/or critical customers. Such approach includes Construction,
Operation, and Maintenance activities.


“Refusal” means a landowner, customer or other entity that attempts to prohibit
the normal operation and maintenance of VM work activities including the ingress
and egress to ROWs.


“Refusal Packet” means those materials useful in discussing necessary VM work
with a landowner and/or customer. This packet includes applicable easements,
TXUED Tariff, TXUED Plan Before You Plant, Chapter 756-Texas Health & Safety
Code, Chapter 186-Utilities Code and the PUCT Customer Fact Sheet-All About
Trees and Power Lines.


“Relocation Project” means the adjustment or relocation of TXUED facilities in
response to a request or as required by a retail customer or
governmental/municipal entity.
 
 
 

 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
9

 
EXECUTION COPY

 
AMENDED AND RESTATEDSCHEDULE A
FIELD SERVICES AGREEMENT
 
 
“REP” means retail electric provider, defined in PURA § 31.002(17) as an Entity,
certificated pursuant to PURA § 39.352, that sells electric power and energy to
retail customers.


“Required Consents” has the meaning set forth in Section 5.7 of this Services
Agreement.


“Retained Resources and Business Processes” has the meaning set forth in Section
6.3 of this Services Agreement.


“Right of Way” or “ROW” means the space (ground and/or aerial) that the utility
has rights for the construction, operation and maintenance of the Electrical
System, including the pruning distance necessary for clearances. This space may
be fee owned, a franchise utility easement, used pursuant to a verbal or written
agreement with landowner or a documented easement with landowner or prescriptive
rights. This also includes gates, barriers, culverts, roads and vehicle access.


“S&T” means Substation and Transmission Lines.


“S&T Databases” means the Systems required to track, manipulate and store asset,
project, Maintenance, work management and operational data.

 
“SCADA” means supervisory control and data acquisition.


“SDB” has the meaning set forth in Section 8.2(c) of this Services Agreement.


“Service Center” means a business office where TXUED Personnel, Vendor
Personnel, Subcontractors and TXUED’s designees may meet and conduct business
and where Products may be delivered or picked up.


“Services Agreement Commencement Date” for this Services Agreement shall mean
the Closing Date under and as defined in the Participation Agreement, dated June
24, 2006, among InfrastruX Group, Inc., a Washington corporation, TXU Asset
Services Company LLC, a Delaware limited liability company, and (for certain
limited purposes only) TXU Electric Delivery Company, a Texas corporation).


“Services Agreement Renewal Term” has the meaning set forth in Section 3.2 of
this Services Agreement.


“Services Agreement Term” has the meaning set forth in Section 3.2 of this
Services Agreement.


“Site Related Items” means non-electrical Substation equipment, including
security fences/walls, site access, site grading, drainage, yard surfacing, site
landscaping, irrigation, plumbing and foundations.
 
 
 
 

 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
10

 
EXECUTION COPY

 
AMENDED AND RESTATEDSCHEDULE A
FIELD SERVICES AGREEMENT
 
“SOSF Laboratory” means TXUED’s “System Operating Services Facility” which
provides laboratory support services including oil sample analysis.


“Source” and “Sourcing” means the process of determining the buying method to
utilize for any Product.


“SPCC” means spill prevention control and countermeasure(s).


“Speaker’s Bureau” means the TXUED program that includes photos, presentations,
key messages and frequently asked questions for use by TXUED representatives
during education meetings.


“SPS” means the special protection system, an automatic control system used to
alter configuration or loading on a power grid.


“Storm Debris” means the tree damage from a storm. TXUED’s standard procedure is
to follow-up over the subsequent day(s) to remove any of the ON-ROW trimmings
related to healthy trees that were left on the ground during restoration.
TXUED’s procedure prohibits the cleaning up or removal of those trees that
split, blew over or otherwise failed due to windy storm conditions as this is
the responsibility of the landowner.


“Strategic Sourcing” means those activities which support determining the
purchasing direction for any Product or commodity to facilitate the total cost
of ownership of those Products.


“Substation” means one or more of the following: Transmission Switching Station;
Generating Switching Station; Generation/Transmission Switching Stations;
Distribution Step-Down Substation; Transmission/Distribution Step-Down
Substation; and in each case includes Site Related Items, Switchyard Items,
Control Building Items, Protection, Control, and Metering Items, Auxiliary
Items, and Communications Items.


“Substation and Transmission Line Information” means all data, materials and
files in electronic or paper formats and any derived knowledge, associated with,
including Substation and Transmission Line assets, work processes, management
processes, financial processes, reporting processes and operational processes.


“Summer Preparedness” means the Construction, Maintenance and Operations work
and reporting necessary to prepare the Electrical System for anticipated summer
loading conditions.


“Supplier” means a third party vendor or supplier of Products.


“Supplier Performance Scorecard” means the quantitative scorecard developed by
Vendor and approved by TXUED to provide a quantitative measure of a Supplier’s
performance.
 
 
 

 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
11

 
EXECUTION COPY

 
AMENDED AND RESTATEDSCHEDULE A
FIELD SERVICES AGREEMENT
 
 
“Switchyard Items” means circuit breakers, air switches, circuit switchers,
autotransformers, power transformations, voltage transformers, current
transformers, metal clad switchgear, capacitors, metal clad capacitor banks,
conductor, bus, connectors, insulation, reactive power compensation equipment,
steel and wood support structures, grounding, raceways, lighting, communication
equipment, load tap changers, bushings, voltage regulators, cooling equipment,
motor operators, lightning shielding, surge arrestors, reactors, reclosers,
instrument transformers and wildlife deterrent.


“SWPPP” means storm water pollution prevention plans.


“System Average Interruption Duration Index” or “SAIDI” means the average
interruption duration per customer served per year.


“System Average Interruption Frequency Index” or “SAIFI” means the average
number of times a customer’s service is interrupted during a year.


“System Emergency Operations Procedures Manual” means the manual that defines
the operating policies and procedures used during an ERCOT short supply advisory
or an ERCOT emergency electric curtailment plan (EECP) condition, and that
addresses inadequate generation or other negative grid impacts during adverse
weather conditions. This manual also defines reporting requirements to PUCT, the
U. S. Department of Energy and ERCOT.


“System One-Line” means a single line electrical representation of Substation
and Transmission Line facilities.


“System Operator” means the TXUED entity which is expressly responsible for the
control and operation and which directs to reconfiguration of the Electrical
System. These responsibilities presently reside in TXUED’s Transmission Grid
Management and in TXUED’s Distribution Operating Centers in Dallas and Ft.
Worth.


“Termination Assistance Plan” has the meaning set forth in Section 4.3(a)(ii) of
this Services Agreement.


“Texas Department of Transportation” or “TXDOT” means the State of Texas agency
with applicable VM standards for managing vegetation along state highways.


“Texas Forest Service” or “TFS” means the State of Texas department in
cooperation with the Texas A&M University system.


“TGM” means transmission grid management.


“TGO” means transmission grid operations.
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
12

 
EXECUTION COPY

 
AMENDED AND RESTATEDSCHEDULE A
FIELD SERVICES AGREEMENT
 
 
“TMS” means transmission management system, which includes the energy management
system used to monitor and control Substations and Transmission Lines.


“Total Cost of Ownership” means the total net cost of a Product, including
initial price, expected life, operating cost and salvage cost.


“Tower” means the Services described in each subsidiary Schedule to Schedule E
or any portion of the Services that are designated within a subsidiary Schedule
to Schedule E as comprising a Tower.


“TPIT” means transmission project information tracking.


“Transformation Milestone” has the meaning set forth in Section 4.2(i) of this
Services Agreement.


“Transition Milestone” has the meaning set forth in Section 4.2(c) of this
Services Agreement.


“Transmission/Distribution Step-Down Substations” means Distribution Step-Down
Substations located within Transmission Switching Stations or within
Generation/Transmission Switching Stations.


“Transmission Line” means Transmission Overhead Line Facilities, Transmission
Underground Facilities and ROW rated at Nominal Voltages.


“Transmission Repair Center” means the TXUED shop used to fabricate replacement
parts and to stock specialty equipment parts for routine and reactive
maintenance of Substation equipment.


“Transmission Overhead Line” means the following components: structures
(includes lattice structures, wood, concrete, steel tower and steel pole), wire,
insulators, hardware, foundations, grounding, lightning shielding, fiber optic
communication paths, guys, anchors, aerial marker balls, aerial lights, cathodic
protection, surge arrestors, wildlife protection, switches, motor operators,
SCADA, automatic sectionalizing equipment, and other associated components.
Transmission Overhead Line Facilities may be jointly used by other entities upon
approval by TXUED.


“Transmission ROW Facilities” means land held in easement or owned in fee upon
which Transmission Overhead Line Facilities and Transmission Underground Line
Facilities reside and includes land, gates, fences, barriers, culverts and
roads.


“Transmission Switching Stations” means interconnect portions of the utility
system transmission network, and may include transformation between transmission
network voltage levels.
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23  
13

 
EXECUTION COPY

 
AMENDED AND RESTATEDSCHEDULE A
FIELD SERVICES AGREEMENT
 
“Transmission System” means the electric grid encompassing Transmission Lines
and Substations.


“Transmission Underground Line” means the following components: underground
transmission cable, terminations, termination Substation items, duct banks,
pumping stations, cathodic protection, and other associated components.


“Tree Growth Regulator” or “TGR” means the process where a chemical is applied
or injected into a tree system (may include soil treatments) for slowing or
retarding future tree growth. It is usually applied to a tree that may grow at a
much higher rate than other trees on the circuit.


“Tree Line USA” means the annual recognition for utilities committed to the
requirements as set forth under the National Arbor Day Foundation and approved
in cooperation with the Texas Forest Service.


“Tree Removal Guidelines” means the standard removal criteria described within
the VM Guidelines and reviewed periodically to support current circuit cycle.


“TSN” means the assigned identification number for a Product.


“TXDOT” means the Texas Department of Transportation.


“UAA” means the Utility Arborist Association.


“Utility Facilities” means all Resources used to provide electric transmission
and distribution services, including all Distribution Step-Down Substations,
Distribution Systems, Generating Switching Stations, Generation/Transmission
Switching Stations, S&T, S&T Databases, Substations, Switchyard Items, TMS,
Transmission/Distribution Step-Down Substations, Transmission Lines,
Transmission Overhead Lines, Transmission ROW Facilities, Transmission Switching
Stations, Transmission Systems and Transmission Underground Lines.


“Utility Industry Average Reliability” means the average of PA Consulting T&D
Best Practices Survey, Public Service Electric & Gas Peer Panel Survey, Southern
Company Distribution Benchmarking Study and EEI Reliability Report.


“VEE” means the process of validating, editing and estimating data.


“Vendor ERP System” means Vendor’s ERP system (currently based on Oracle
software), the configuration and implementation of the system and related
Software, all related materials, and all intellectual property and proprietary
rights therein.
 

 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
14

 
EXECUTION COPY

 
AMENDED AND RESTATEDSCHEDULE A
FIELD SERVICES AGREEMENT
 
 
“Vendor Licensed Materials” means Materials that are licensed, leased or
otherwise obtained by Vendor from a third party, excluding in each case any Work
Product paid for entirely by TXUED, and used in connection with the Services.


“Vendor Owned Materials” means Materials that are owned, acquired or developed
by or on behalf of Vendor or Vendor’s Affiliates, excluding in each case any
Work Product paid for entirely by TXUED and any Vendor Licensed Materials, and
used in connection with the Services.


“Vendor Owned Resources” has the meaning set forth in Section 12.2(a) of this
Services Agreement.


“Vendor Service Delivery Executive” has the meaning set forth in Section 7.1 of
this Services Agreement.


“VM” means vegetation management.


“VM Distribution Guidelines” means TXUED’s preferred strategy for chemically
treating all trees (except on residential property) at or below the neutral in
lieu of pruning such trees. The VM Distribution Guidelines include industry
standards, ANSI guidelines and Texas Forest Service Oak Wilt Guidelines.


“VM Guidelines” means a set of materials for describing standards, methods,
procedures and processes, including the VM Distribution Guidelines and the VM
Transmission Guidelines.


“VM Transmission Guidelines” means TXUED’s preferred strategy for clearing the
floor within transmission rights of ways so that only grasses exist. The VM
Transmission Guidelines include industry standards, ANSI guidelines and Texas
Forest Service Oak Wilt Guidelines.


“VM Trouble Codes” means outage codes with weather descriptions for describing
vegetation-related incidents. They are outages that occur during normal or
adverse weather conditions and further coded as ON-ROW, OFF-ROW or VINE/IVY.


“Warning Letter” means the action taken, including written or verbal warning
and/or notification of law enforcement, to educate an entity that has notified
TXUED or TXUED Third Party Contractors of its intent to violate the State of
Texas Health & Safety Code, also known as Chapter 752 - Texas Health & Safety
Code. Such violation includes pruning a tree in close proximity to a high
voltage power line.


“Winter Preparedness” means the Construction, Maintenance and Operations work
and reporting necessary to prepare the Electrical System for anticipated winter
loading conditions.


“Work Product” shall have the meaning set forth in Exhibit 1 of the Master
Agreement.
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
15





EXECUTION COPY


AMENDED AND RESTATED SCHEDULE B
FIELD SERVICES AGREEMENT
 
 



***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1

 




EXECUTION COPY


AMENDED AND RESTATED SCHEDULE B.1
FIELD SERVICES AGREEMENT
 


DETAILED TRANSITION PLAN
 
 

 
To be completed pursuant to Section 4.2(b) of this Services Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1

 


EXECUTION COPY


AMENDED AND RESTATED SCHEDULE C
FIELD SERVICES AGREEMENT


KEY VENDOR PERSONNEL




***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1

 


EXECUTION COPY


AMENDED AND RESTATED SCHEDULE D
FIELD SERVICES AGREEMENT


***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1

 


EXECUTION COPY


AMENDED AND RESTATED SCHEDULE E
FIELD SERVICES AGREEMENT
 

STATEMENT OF WORK
 
1.  INTRODUCTION AND GENERAL OBLIGATIONS
 
***
 
2.  GUIDING PRINCIPLES
 
***
 
3.  COMPLIANCE WITH LAWS
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1

 


EXECUTION COPY


AMENDED AND RESTATED SCHEDULE F
FIELD SERVICES AGREEMENT


***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1

 


EXECUTION COPY


AMENDED AND RESTATED SCHEDULE G
FIELD SERVICES AGREEMENT
 


***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1

 
EXECUTION COPY


AMENDED AND RESTATED SCHEDULE H
FIELD SERVICES AGREEMENT
 


SOFTWARE




 
Application
 

 
 
ACIS -Automated Contractor Invoicing System
 
ADRS - Automated Distribution Reporting System
 
AERS - Automated Emergency Reporting System
 
AIS - Aerial Inspections System
 
AMI
 
Ares Landmark
 
ASAP
 
ASPEN
 
Aspen Learning Center
 
Autoview
 
CATS - HOT CATS - Computer Assisted Trouble System - Disaster Recovery System -
Boulder Colorado
 
CATS - Computer Assisted Trouble System
 
CC Information System
 
CC Switching and Tagging
 
Chemical Inventory
 
CIS - Customer Information System
 
CITRIX

 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1

 
EXECUTION COPY


AMENDED AND RESTATED SCHEDULE H
FIELD SERVICES AGREEMENT
 
 
 
Application
 

 
 
Clearance Tracking
 
CNO - Customer Notification of Outages System
 
CPC Viewer
 
CYME
 
Data Mining Tool
 
DBNews
 
DBUINET
 
DEMS - Distribution Equipment Management System
 
DFR - Digital Fault Recorder
 
DFR - Report Viewer
 
DIS - Distribution Information System
 
Documentum
 
DPS- Distribution Planning System
 
Driver Management On-Line
 
 
E*Gate
 
EDIFY
 
EIS - Employment Information System
 
Emergency Restoration

 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
2

EXECUTION COPY


AMENDED AND RESTATED SCHEDULE H
FIELD SERVICES AGREEMENT
 
 
Application
 

 
 
EMT - Estimating and Materials Tracking
 
E-Portal
 
EPRI SDW V2.0 Substation Design
 
Events Logger
 
EZPAY
 
FALLS
 
FEPI
 
FIM - Financial Information Management System
 
FIM-FAM
 
FMIS - Facility Meter Information System
 
FRED - Forecasting Requirements Engineering Database
 
 
Geomedia
 
Image Wave
 
IVR
 
KVAR Management
 
Laboratory Information Management System
 
Lotus Notes
 
Manager Express
 
Maximo - Distribution
 
Maximo - Transmission

 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
3

EXECUTION COPY


AMENDED AND RESTATED SCHEDULE H
FIELD SERVICES AGREEMENT
 
 
Application
 

 
 
Microstation TDMS
 
Mobile Data - Mobile Data Computing
 
Navigator
 
ODMP
 
Outlook
 
P3e - Primavera - Distribution
 
P3e - Primavera - Transmission
 
PI Historian - Process Information
 
Plant Ware
 
PMMS/Prolenium - Purchasing and Materials Management System
 
Polaris
 
PONS - Planned Outage Notification System
 
PTLoad and Transformer ratings program
 
Right Now
 
Rooftop
 
Shell Accounts Database
 
SOSF Waste Tracking
 
Spill Management System
 
SQM / ERM

 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
4

EXECUTION COPY


AMENDED AND RESTATED SCHEDULE H
FIELD SERVICES AGREEMENT


 
Application
 

 
 
TAD - Transmission Administration
 
Tadpole-Cartesia
 
Telalert
 
Teleatlas database
 
TED - Transmission Engineering Database
 
Transmission Document Management System
 
TFCC
 
TIRS - Transmission Interruption Reporting Systems
 
TLM -Transformer Load Mgmt
 
TMS - Transmission Management System
 
TMS Logger
 
T-Portal
 
Tree Manager
 
Trouble Density
 
Transformer Load Management
 
VALTRAN
 
Weather Collector & Sign Display
 
Work Order Tracking System
 
Worktech Time

 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
5



EXECUTION COPY


AMENDED AND RESTATED SCHEDULE H
FIELD SERVICES AGREEMENT
 


 
Application
 

 
 
Yucon
 
Custom Applications - Centralized

 
 
 
 
 
 
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
6



EXECUTION COPY


AMENDED AND RESTATED SCHEDULE I
FIELD SERVICES AGREEMENT

 


TERMINATION ASSISTANCE SERVICES




In addition to the Termination Assistance Services described in this Services
Agreement, Termination Assistance Services may include, as requested by TXUED,
the Services, functions and responsibilities set forth below. 
 

A.  
Risk Identification.

 
Vendor shall notify TXUED of significant risk factors relating to the transition
of the Services and, at TXUED’s request, shall design plans and contingencies to
mitigate such risk.
 

B.  
Termination Management Team.

 
Vendor and TXUED shall each assemble a transition management team, at such
location as specified by TXUED, within ten (10) business days following TXUED’s
notice of termination of the Master Agreement or this Services Agreement as to
all or part of the Services or ten (10) business days after TXUED’s notice of
its decision not to extend the Term of the Master Agreement or the Services
Agreement Term. Vendor’s transition management team shall provide to TXUED a
detailed methodology for the complete review, certification and acceptance of
the Termination Assistance Services and related Resources. In addition, Vendor’s
transition management team shall perform a complete assessment of the
documentation, lists, instructions, specifications and other informational
materials required to be delivered under this Schedule I and shall update such
Resources as and to the extent appropriate. Except as otherwise provided herein
and to the extent practicable, this assessment, together with such
documentation, lists, instructions, specifications and other informational
materials and any resulting updates, shall be delivered to TXUED no later than
thirty (30) days prior to the effective date of the expiration or termination of
the Master Agreement or this Services Agreement. Vendor’s transition management
team and identified subject matter experts, as approved by TXUED, will remain at
the location specified by TXUED for a minimum of sixty (60) calendar days after
the effective date of the expiration or TXUED’s termination of the Master
Agreement or this Services Agreement, or as otherwise directed by TXUED.
 

C.  
Knowledge Transfer.

 
As requested by TXUED, Vendor shall provide for a transfer of knowledge
regarding the Services, TXUED’s requirements and related topics so as to
facilitate the provision of the Services by TXUED or its designee(s). This
knowledge transfer shall consist of:
 

 
1.
Providing to personnel designated by TXUED reasonable training (in a manner
mutually agreed to by the Parties) in the performance of the Services that are
to be transferred;

 
 
 
 
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1



EXECUTION COPY


AMENDED AND RESTATED SCHEDULE I
FIELD SERVICES AGREEMENT
 
 

 
2.
Providing to TXUED and its designee(s) information regarding the Services as
reasonably necessary to implement the termination assistance plan, and providing
such information regarding the Services as reasonably necessary for TXUED or its
designee(s) to assume responsibility for continued performance of Services in an
orderly manner so as to minimize disruption in the operations of TXUED and the
Eligible Recipients, including (i) the information and work product related to
the work processes and Software for which Vendor has financial or operational
responsibility; and (ii) key support contacts (names, business phone numbers,
fax numbers, e-mail addresses and business postal addresses) of TXUED Personnel
and third-party personnel, and of Vendor Personnel during the transition from
Vendor to TXUED or its designee(s);

 

 
3.
Subject to the terms of this Services Agreement, providing TXUED and its
designee(s) immediate access to Equipment, Materials, supplies, tools,
Equipment, vehicles, information, facilities, Software, employees, third parties
and other Resources used by Vendor to provide the Services, and providing TXUED
and its designee(s) information concerning such items, all as necessary for
transition of the Services to TXUED or its designee(s);

 

 
4.
Providing Software and hardware to which TXUED or its designee(s) is entitled
under the Agreement, including a complete production image of mainframe and
midrange/server Systems, object code, related work product, master file and
field descriptions, record layouts, object libraries, reference files, technical
specifications, and all other Materials and user documentation and manuals for
such Software, along with run documentation and job control or parameter
listings necessary for TXUED or its designee(s) to run such Software and provide
the Services.

 

 
5.
Supplying information concerning Equipment, Software, types and skills of
employees, third parties and other Resources used by Vendor to provide the
Services, as may be reasonably necessary for TXUED or its designee(s) to assume
responsibility for the Services;

 

 
6.
Explaining the Change Control Process, problem management process, Policy and
Procedures Manual, Reports and other standards and procedures to TXUED’s or its
designee’s operations staff;

 

 
7.
Providing TXUED and its designee(s) with reasonable telephone access to Vendor
Personnel during the twelve (12) months following the conclusion of Termination
Assistance Services; provided, however, that Vendor shall not be obligated to
provide a level of such access that would materially disrupt the then-current
activities of such Vendor Personnel;

 
 
 
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
2



EXECUTION COPY


AMENDED AND RESTATED SCHEDULE I
FIELD SERVICES AGREEMENT
 
 

 
  8.
Explaining the extent and nature of the impact of governmental or regulatory
requirements compliance (to the extent Vendor is responsible for such regulatory
compliance), if any, on the Services; and 

 

 
  9.
Assisting in identifying alternate sources of Resources, including skilled labor
and spare Equipment parts.

 

D.  
Human Resources Transfer.

 

  1.
All Services described in this Services Agreement and in Schedule E, including
the Services related to safe and reliable electric delivery, are essential to
TXUED; therefore, Vendor shall provide immediate assistance required by TXUED or
its designee(s) in hiring Vendor Personnel (pursuant to the terms of this
Services Agreement) or substitute employees that are trained, competent and
possessing any required certification to perform the Services. Such assistance
shall consist of: (i) providing a listing of Vendor Personnel used to provide
the Services in sufficient detail to determine their applicability to the
transition process and on-going operation and support of TXUED’s or its
designee’s performance of the Services; (ii) making available, subject to
applicable Law and confidentiality requirements and solely for internal TXUED
use, information on current salary and benefit structures, both overall and in
matrices by individual Vendor Personnel performing the Services, as required in
order to make hiring decisions; (iii) providing a current organizational chart
by individual Vendor Personnel assigned to perform the Services; (iv) assessing
the skills mix of Vendor Personnel providing the Services; (v) identifying any
then-current or anticipated employee resource requirements and comparing those
requirements with the skill set of the Vendor Personnel then assigned to perform
the Services; and (vi) allowing TXUED immediate access to Vendor Personnel
through personal contacts such as phone calls, mail (including e-mail) and
face-to-face meetings.

   

 
 2.
Subject to applicable Laws, during the Termination Assistance Services period,
TXUED shall provide Vendor with a list of those Vendor Personnel, if any, to
whom TXUED does not in good faith expect to make offers of employment and those
Vendor Personnel who have finally declined offers of employment, and shall
update such list from time to time. TXUED’s inclusion or omission of any Vendor
Personnel from the list supplied to Vendor shall neither preclude TXUED from
making an offer of employment to those Vendor Personnel omitted from the list
nor obligate TXUED to make an offer to those included on the list.


 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
 
3
 
EXECUTION COPY


AMENDED AND RESTATED SCHEDULE I
FIELD SERVICES AGREEMENT
 
 

 
F.
Operational Transfer. 

 
Vendor shall perform all activities reasonably required to effect a smooth
transition of operational responsibility for the Services. Subject to the terms
of this Services Agreement, this shall include providing to TXUED or its
designee(s) the items described below and completing the tasks described below:
 

 
1.
    Pre-Transition Services. At TXUED’s request, pre-transition services of
Vendor shall include:

 

a.  
Providing to TXUED all documentation used by Vendor to provide the Services,
including Vendor’s back-up tapes (to the extent applicable to TXUED), disaster
recovery plans, TXUED Data, Equipment, Software, Services, desktop, server and
mainframe Software inventories, TXUED System configuration information and all
other technical information;

 

b.  
Identifying, recording and providing release levels for Software and updating
such records of release levels prior to and during transition of the Services;

 

c.  
Halting development and implementation of all changes to the Systems, Software
or other Resources utilized in performing the Services unless otherwise
requested by TXUED, except maintenance necessary to address processing problems;

 

d.  
Providing reasonable assistance to TXUED or its designee(s) in notifying third
party suppliers of procedures to be followed during the transition of Services;

 

e.  
Assisting TXUED or its designee(s) in transferring naming conventions;

 

f.  
Providing multiple tape copies of TXUED’s DASD volumes as requested by TXUED;

 

g.  
Providing interim copies of TXUED Data, as reasonably requested by TXUED;

 

h.  
Transferring physical and logical security processes and tools, including
cataloging and tendering all badges and keys for TXUED Sites and TXUED
Facilities, documenting ownership and access levels for all passwords, providing
all security tables and rules, and instructing TXUED or its designee(s) in the
use and operation of security controls;

 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
4

EXECUTION COPY


AMENDED AND RESTATED SCHEDULE I
FIELD SERVICES AGREEMENT
 
 

i.  
Providing, in then-current format, source and object code and documentation for
all Software modifications and interfaces which are in Vendor’s possession or
control and to which TXUED or its designee(s) are entitled under this Services
Agreement;

 

j.  
To the extent applicable, providing topology diagrams and all relevant
documentation describing TXUED’s Systems and networks;

 

k.  
To the extent applicable and subject to the terms of this Services Agreement,
providing copies of all relevant Equipment leases, Third Party Software
licenses, Third Party Contracts and warranty information related to the
provision of the Services;

 

l.  
To the extent applicable, delivering support profiles, enhancement logs, problem
tracking/resolution documentation (both current and historic), status reports
End User profiles from the help desk and other informational documentation
maintained by Vendor and associated with the Services;

 

m.  
Identifying projects and other work expected to be in progress, if any, as of
the effective date of termination or expiration. With respect to such work,
documenting current status, stabilizing for continuity during transition, and
providing any required training to achieve transfer of responsibility without
loss of momentum and to achieve an orderly hand-off, or (as mutually agreed)
providing a bridge services agreement to complete essential projects after the
effective date of termination or expiration of the Master Agreement or the
Services Agreement Term and the Termination Assistance Services period;

 

n.  
Identifying any pending claims, complaints, disputes or encroachments and
Vendor’s action plan to resolve such items. Upon TXUED’s approval of such action
plan, resolving pending claims, complaints, disputes or encroachments pursuant
thereto; and

 

o.  
Documenting and delivering data and databases specific to the operation of the
Services, including those for tracking projects, reported problems and service
information requests, and those used for knowledge transfer.

 

 
2.
           Transition Services. At TXUED’s request, transition services of
Vendor shall include:

 

a.  
In conjunction with TXUED or its designee(s), conducting a rehearsal of the
transition prior to the cutover at such time as is reasonably acceptable to both
Parties;

 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
5
 
EXECUTION COPY


AMENDED AND RESTATED SCHEDULE I
FIELD SERVICES AGREEMENT
 
 

b.  
Unloading all requested data files and other TXUED Data and TXUED Proprietary
Information from Vendor Owned Software and Vendor Third Party Software.
Returning all TXUED Data and other TXUED Proprietary Information in accordance
with this Services Agreement. Transferring responsibility for off-site storage
of both tape and documents. Making available data files and other TXUED Data and
TXUED Proprietary Information stored on mainframes, midrange devices, servers
and PCs for which Vendor is responsible, including back-up tapes. Returning to
TXUED or its designee(s) any remaining property of TXUED in Vendor’s possession
or under Vendor’s control, including any remaining Reports, TXUED Owned
Materials, and, subject to the terms of this Services Agreement, TXUED Data and
other TXUED Proprietary Information. At TXUED’s request, securely erasing,
wiping clean or otherwise destroying any remaining copies of TXUED Software or
data files and, subject to the terms of this Services Agreement, all other TXUED
Data and TXUED Proprietary Information;

 

c.  
Producing process maps, reports and tapes of all requested TXUED data files
(with content listing) and printouts of control file information;

 

d.  
Providing reasonable assistance to TXUED or its designee(s) in loading its
Systems;

 

e.  
Providing assistance to TXUED or its designee(s) in transitional staffing and
the re-deployment of Equipment, Materials, supplies, tools, Equipment, vehicles,
information, facilities, Software and other Resources;

 

f.  
Providing all support, information and services necessary to TXUED pertaining to
Vendor’s contractors as required of Vendor Personnel under this Agreement;

 

g.  
Providing image copies of the TXUED operating Systems environment in a
dump/restore mode;

 

h.  
Providing all source and object code and related documentation in Vendor’s
possession for TXUED Owned Software and TXUED licensed Third Party Software and,
subject to the terms of this Services Agreement, Vendor Owned Software and
Vendor licensed Third Party Software;

 

i.  
Assisting with physical de-installation and transportation of
Equipment, Materials, supplies, tools, Equipment, vehicles, information,
Software and other equipment owned by TXUED, and related physical assets from
Vendor premises;

 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
6
 
 
EXECUTION COPY


AMENDED AND RESTATED SCHEDULE I
FIELD SERVICES AGREEMENT
 
 

j.  
Providing TXUED and its designee(s) with coverage under Vendor’s disaster
recovery service until the date on which the transition of the Services covered
by such disaster recovery services to TXUED or its designee(s) is complete; and

 

k.  
Providing TXUED or its designee(s) with facility environmental testing reports,
as requested by TXUED, and completing any steps required by TXUED to address
concerns that arose during Vendor’s occupation or use of such TXUED Facilities.

 
3.    Post-transition Services.
 
After transition of the Services to TXUED or its designee(s), Vendor shall
provide additional assistance as reasonably requested by TXUED for the
continuity of operations. Vendor shall return to TXUED any remaining property of
TXUED in its possession or under its control, including any Reports, TXUED Owned
Materials, and, subject to the terms of this Services Agreement, TXUED Data and
other TXUED Proprietary Information.
 
4.    Removal of Property.
 
During the period in which Vendor is providing Termination Assistance Services:
 

a.  
prior to removing any documents, Equipment, Materials, supplies, tools,
Equipment, vehicles, information, Software or other Resources from any TXUED
Site other than in the ordinary course of providing the Services, Vendor shall
provide appropriate notice to TXUED identifying the property it intends to
remove. Such identification shall be in sufficient detail to apprise TXUED of
the nature and ownership of such property;

 

b.  
Other than in the ordinary course of providing the Services, Vendor shall not
remove property owned by TXUED from a TXUED Site without the prior written
consent of TXUED; and

 

c.  
Vendor shall comply with the removal procedures reasonably established by
TXUED for removal of property from TXUED Sites.

 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
7
 
 
EXECUTION COPY


AMENDED AND RESTATED SCHEDULE I
FIELD SERVICES AGREEMENT
 
5.    Media Support
 
Unless otherwise approved, Vendor shall make no announcements or notifications
to officials, regulators, media, etc. regarding expiration or termination of the
Master Agreement or this Services Agreement and future plans. Upon TXUED’s
request, Vendor shall provide support with regard to such announcements or
notifications.
 
6.    Continued Services.
 
If Vendor has integrated TXUED’s network infrastructure, work management
processes or any other System utilized in day-to-day services into its own
proprietary network to provide Services to TXUED, then for a period of up to two
(2) years following the expiration or termination of the Term or the Termination
Assistance period, upon TXUED’s request, Vendor shall continue to provide such
network infrastructure, process or System and other related Services at the
rates, and subject to the terms and conditions, set forth in this Services
Agreement. For the avoidance of doubt, this obligation does not apply to a
communications network owned by a third party.
 
 
 
 

 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
8
 
 
 
EXECUTION COPY


AMENDED AND RESTATED SCHEDULE K
FIELD SERVICES AGREEMENT


***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPRATELY WITH THE COMMISSION.
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1
 
 
EXECUTION COPY


AMENDED AND RESTATED SCHEDULE M
FIELD SERVICES AGREEMENT
 


***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1

EXECUTION COPY


AMENDED AND RESTATED SCHEDULE N
FIELD SERVICES AGREEMENT

TERMINATION CHARGES


For purposes of this Services Agreement, Termination Charges shall equal the
present value of the Remaining Spend. For purposes of determining the present
value of the Remaining Spend:



1.  
The “Remaining Spend” shall mean the result of the following calculation:
(($8,700,000,000 minus the total aggregate amount of all Charges (including, for
the avoidance of doubt, amounts paid by TXUED for Termination Assistance
Services) that are paid by TXUED during the period of time from the Services
Agreement Commencement Date through the date of Substantial Completion of all
Termination Assistance Services requested by TXUED) multiplied by thirteen
percent (13%)). If the result of the foregoing calculation is a negative number,
then no Termination Charges shall be payable in connection with terminating this
Services Agreement.




2.  
The Remaining Spend shall be allocated ratably over the number of Contract Years
remaining in the Initial Services Agreement Term following the date of
Substantial Completion of all Termination Assistance Services requested by
TXUED, pro rated as applicable for partial Contract Years. For purposes of
example only, if Substantial Completion occurs on the last day of the seventh
(7th) Contract Year, then for purposes of determining the present value of the
Remaining Spend, three (3) payments shall be assumed, one for each Contract Year
remaining in the Initial Services Agreement Term.




3.  
The discount rate shall equal the then-current rate set by Citibank, N.A. as its
prime lending rate.



The discount rate and the present value of the Remaining Spend shall be
determined as of the date of Substantial Completion of all Termination
Assistance Services requested by TXUED. Such amount shall be payable within
thirty (30) days following the date of Substantial Completion of all Termination
Assistance Services requested by TXUED. No Termination Charges shall be payable
in connection with any termination of this Services Agreement following the end
of the Initial Services Agreement Term.


TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1
 
 
EXECUTION COPY


AMENDED AND RESTATED SCHEDULE O.1
FIELD SERVICES AGREEMENT
 
 




TXUED FACILITIES



 
PROPERTY
NAME
 
ADDRESS
 
 
SPACE ALLOCATED TO VENDOR
 
 
Dallas (TMSSB)
 
 
2233 Mt. Lake Rd.
 
 
No space allocated
 

Dallas (TGM)
 
 
2233 Mt. Lake Rd.
 
 
No space allocated
 
 
Energy Plaza
 
 
1601 Bryan Street
 
 
No space allocated
 
 
Fort Worth (DOC)
 
 
1201 Sylvania
 
 
·  Current office space allocated for Distribution Technicians
 
 
·  Current storage space allocated for materials and tools for Technicians and
Troublemen
 
 
·  Use of common areas and parking lots by Technicians and Troublemen
 
 
Glen Rose Transmission
 
 
Comanche Peak SES
 
 
100% of square footage
 
 
Irving (DOC)
 
 
2525 Story Rd.
 
 
·  Current office space allocated for Distribution Technicians
 
 
·  Current storage space allocated for materials and tools for Technicians and
Troublemen
 
 
·  Use of common areas and parking lots by Technicians and Troublemen
 
 
Lincoln Plaza
 
 
500 N. Akard
 
 
17,000 square feet
 
 
(12% of a total of 147,000 square Ft.)
 

 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1
 


EXECUTION COPY


AMENDED AND RESTATED SCHEDULE O.2
FIELD SERVICES AGREEMENT
 
 


***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1
 


EXECUTION COPY


AMENDED AND RESTATED SCHEDULE Q
FIELD SERVICES AGREEMENT
 
 
 
 
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1
 
 


EXECUTION COPY


AMENDED AND RESTATED SCHEDULE Q
FIELD SERVICES AGREEMENT
 


***
 
 
 
 
 
 
 
 
 
 
 
 
***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1
 
 
EXECUTION COPY


AMENDED AND RESTATED SCHEDULE R
FIELD SERVICES AGREEMENT
 
 
 


***
 
 
 
 
 
 
 
 
 
 
 
***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1
 
 



 
EXECUTION COPY


AMENDED AND RESTATED SCHEDULE S
FIELD SERVICES AGREEMENT
 
 

 
***
 
 
 
 
 
 
 
 
 
 
 
 
***CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 
 
 
TXUED AND VENDOR CONFIDENTIAL
NYDB01 17368821.15 24-Jun-06 19:23
1


 
 
 
 

